 
 


 


 
LOAN AND SECURITY AGREEMENT
 


 
by and among
 


 
REIS SERVICES, LLC,
 
as Borrower,
 


 
REIS, INC.,
 
as Guarantor
 
and
 


 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as Lender,
 


 
Dated as of October 16, 2012
 


 
 

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS
 
 

       Page               1. DEFINITIONS AND CONSTRUCTION 1       1.1.
Definitions 1       1.2. Accounting Terms 24       1.3. Code 25       1.4.
Construction 25       1.5. Schedules and Exhibits 25  

 

  2.
LOAN AND TERMS OF PAYMENT
26       2.1.
Revolver Advances
26       2.2.
Prepayments
26       2.3.
Borrowing Procedures and Settlements
27       2.4.
Standby Letters of Credit
28       2.5.
Issuance of Standby Letters of Credit
28       2.6. Requirements For Issuance of Standby Letters of Credit 28      
2.7.
Payments
29       2.8. Overadvances 30       2.9.
Interest Rates: Rates, Payments, and Calculations
30       2.10. Cash Management 31       2.11. Crediting Payments 32       2.12.
Designated Account
32       2.13.
Maintenance of Loan Account; Statements of Obligations
32       2.14.
Fees
33       2.15.
LIBOR Rate Provisions
34       2.16.
Capital Requirements
36  

 

  3.
CONDITIONS; TERM OF AGREEMENT
37       3.1. Conditions Precedent to Effectiveness 37       3.2.
Conditions Precedent to all Extensions of Credit 
38       3.3.
Term
39       3.4.
Effect of Termination
39       3.5.
Early Termination by Borrower
39  

            4.
CREATION OF SECURITY INTEREST
40       4.1.
Grant of Security Interest
40       4.2.
Collection Accounts, General Intangibles and Chattel Paper
40       4.3.
Filing of Financing Statements; Commercial Tort Claims
40       4.4.
Delivery of Additional Documentation Required
40       4.5.
Intellectual Property
41       4.6. [Intentionally Deleted] 42      
4.7.
Right to Inspect
42       4.8.
Securities Accounts
42       4.9.
Borrower’s Perfection
43  

 
 
 
i

--------------------------------------------------------------------------------

 
 
 

  5.
REPRESENTATIONS AND WARRANTIES
43       5.1.
No Encumbrances
43       5.2.
Disaster Recovery 
43       5.3.
Location of Books and Equipment
43       5.4.
Due Organization and Qualification; Capitalization; Location of Chief Executive
Office; FEIN
43       5.5.
Due Authorization; No Conflict
44       5.6.
Litigation
45      
5.7.
No Material Adverse Change
45       5.8.
Fraudulent Transfer
46       5.9.
ERISA 
46       5.10.
Environmental Condition
46       5.11.
Brokerage Fees
46       5.12 Intellectual Property 46       5.13. Leases 47       5.14.
Deposit Accounts and Securities Accounts
47       5.15.
Complete Disclosure
47       5.16.
Indebtedness
47       5.17.
Investment Company Status
48       5.18.
Patriot Act
48       5.19.
OFAC
48       5.20.
[Intenionally Deleted]
48       5.21.
Margin Stock
48       5.22.
Compliance with Laws and Agreements
48  

            6.
AFFIRMATIVE COVENANTS
48       6.1.
Accounting System
49       6.2.
Financial Statements, Reports, Certificates
49       6.3.
Title to Property
51       6.4.
Maintenance of Properties
51       6.5.
Taxes
51       6.6.
Insurance
51      
6.7.
Location of Books and Equipment
52       6.8.
Leases
52       6.9.
[Intentionally Deleted]
52       6.10.
Existence
52       6.11.
Environment
52       6.12.
Disclosure Updates
53       6.13.
Due Diligence
53       6.14.
Compliance with Laws
53       6.15.
Post Closing Covenants
53  

 

  7.
NEGATIVE COVENANTS
54       7.1.
Indebtedness
54       7.2.
Liens
56       7.3. Restrictions on Fundamental Changes 56  

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 

    7.4.
Disposal of Assets
56       7.5. Change Name 57       7.6. Guarantee 57       7.7. Nature of
Business 57       7.8. Prepayments and Amendments 57       7.9. [Intentionally
Deleted] 57       7.10. Restricted Payments 57       7.11. Formation of
Subsidiaries 58       7.12. Accounting Methods 58       7.13. Investments 59    
  7.14. Transactions with Affiliates 59       7.15. [Intentionally Deleted] 59  
    7.16. Use of Proceeds 59       7.17. Change in Location of Chief Executive
Office, Books and Records; Bailees 59       7.18. [Intentionally Deleted] 60    
  7.19. Financial Covenants 60                 8. EVENTS OF DEFAULT 60  

 

  9.
LENDER’S RIGHTS AND REMEDIES
62       9.1.
Rights and Remedies
62       9.2. Remedies Cumulative 64  

            10.
TAXES AND EXPENSES
64  

 

  11.
WAIVERS; INDEMNIFICATION
65       11.1.
Demand; Protest
65       11.2. The Lender’s Non-Liability for Collateral 65       11.3.
Indemnification 65  

            12.
NOTICES
66  

            13.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
67  

            14.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
68       14.1.
Assignments and Participations
68       14.2.
Successors
70  

            15.
AMENDMENTS; WAIVERS 
70       15.1.
Amendments and Waivers
70       15.2.
No Waivers; Cumulative Remedies
70  

            16.
GUARANTY
70       16.1.
Guaranty
70       16.2.
Waivers
70       16.3. No Defense 71  

 
 
iii

--------------------------------------------------------------------------------

 
 

    16.4.
Guaranty of Payment
71       16.5.
Indemnity
71       16.6. Liabilities Absolute 72       16.7. Waiver of Notice 73      
16.8.
Lender’s Discretion
73       16.9.
Reinstatement
73       16.10.
Action Upon Event of Default
74       16.11.
Statute of Limitations
75       16.12.
Interest
75       16.13.
Guarantor’s Investigation
75       16.14. Termination 75  

            17.
GENERAL PROVISIONS
        17.1.
Effectiveness
75       17.2. Section Headngs 75       17.3. Interpretation 76       17.4.
Severability of Provisions 76       17.5. Counterparts; Electronic Execution 76
      17.6.
Revival and Reinstatement of Obligations
76       17.7. Integration; Construction of Inconsistent Provisions in Loan
Documents 76       17.8. Patriot Act 77  

 
 
 
iv

--------------------------------------------------------------------------------

 
 
EXHIBITS AND SCHEDULES
 


 

 
Exhibit C-1
Form of Compliance Certificate
 

 
Exhibit 2.3
Form of Notice of Borrowing
 

 
Exhibit 2.15
Form of Notice of Continuation/Conversion
 




 
Schedule D-1
Designated Account
 

 
Schedule P-1
Permitted Liens
 

 
Schedule 1.1
Authorized Persons
 

 
Schedule 5.3
Locations of Books, Equipment
 

 
Schedule 5.4
States of Organization; Chief Executive Office; FEIN; Subsidiaries; Equity
Interests; Commercial Tort Claims
 

 
Schedule 5.6
Litigation
 

 
Schedule 5.12
Intellectual Property
 

 
Schedule 5.13
Leases
 

 
Schedule 5.14
Deposit Accounts and Securities Accounts
 

 
Schedule 5.16
Permitted Indebtedness
 

 
 
v

--------------------------------------------------------------------------------

 
 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
October 16, 2012, by and among CAPITAL ONE, NATIONAL ASSOCIATION, a national
banking association, as lender (“Lender”), REIS SERVICES, LLC, a Maryland
limited liability company, as borrower (“Borrower”) and REIS, INC., a Maryland
corporation, as a guarantor (“Parent”).
 
The parties agree as follows:
 
1.
DEFINITIONS AND CONSTRUCTION

 
1.1.          Definitions.  As used in this Agreement, the following terms (in
the singular or plural) shall have the following definitions:
 
“Account” means an account (as that term is defined in the Code), and any and
all supporting obligations in respect thereof.
 
“Account Debtor” has the meaning prescribed by the Code and includes, without
limitation, any Person that is or may become obligated under, with respect to,
or on account of, an Account, chattel paper, contract, payment intangible or a
General Intangible, including each guarantor thereof.
 
“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of an Obligated Party.
 
“Actionable Default” means an Event of Default under Section 8.1, 8.3, 8.4, 8.5,
8.6 or, solely to the extent caused by a misrepresentation under Section 5.1,
8.11 of the Credit Agreement or any other Event of Default which has resulted in
Lender exercising any of its rights under Section 9.1.
 
“Additional Documents” has the meaning set forth in Section 4.4.
 
“Adjusted EBITDA” means EBITDA plus non-cash stock based compensation expenses
for any applicable fiscal period.
 
“Advance” and “Advances” have the respective meanings set forth in Section 2.1.
 
               “Affiliate” means, as applied to any Person, any other Person
who, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, however, that, in any event: (a) any Person
 
 
 
 

--------------------------------------------------------------------------------

 
 
which owns directly or indirectly 10% or more of the Equity Interests having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership, membership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed to control such Person, and (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person.
 
“Agreement” means this Loan and Security Agreement, as may be renewed, extended,
modified, amended, supplemented or restated from time to time.
 
“Applicable Laws” means all applicable laws, rules, regulations and orders of
any Governmental Authority, including without limitation, Credit Protection
Laws, the Fair Labor Standards Act and the Americans With Disabilities Act.
 
“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, of (i) any of the Equity
Interests of any Obligated Party, (ii) substantially all of the assets of any
division or line of business of Borrower or any other Obligated Party or (iii)
any other assets of Borrower or any Obligated Party outside the ordinary course
of business.
 
“Assignee” has the meaning set forth in Section 14.1(a).
 
“Authorized Person” means any Responsible Officer or any other officer or
employee of the Borrower identified on Schedule 1.1 attached hereto, as amended
from time to time by a written notice from a Responsible Officer to Lender, so
long as such Person is reasonably acceptable to Lender.
 
“Bank Product” means any financial accommodation extended to any Obligated Party
by a Bank Product Provider (other than pursuant to this Agreement) including:
(a) credit cards, (b) credit card processing services, (c) debit cards, (d)
purchase cards, (e) ACH Transactions, (f) cash management, including controlled
disbursement, accounts or services, or (g) Hedging Agreements.
 
“Bank Product Agreements” means those agreements entered into from time to time
by an Obligated Party with a Bank Product Provider in connection with any of the
Bank Products.
 
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, and expenses owing by an Obligated Party to any Bank Product
Provider pursuant to or evidenced by a Bank Product Agreement and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising , and (b)
all amounts that any Obligated Party is obligated to reimburse to Lender as a
result of Lender’s purchasing participations from, or executing guaranties,
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to such
Obligated Party.
 
 
2

--------------------------------------------------------------------------------

 
 
“Bank Product Provider” means CONA or any of its Affiliates.
 
“Bank Products Reserves” means, as of any date of determination, the amount of
reserves, if any, that Lender has established (based upon the Bank Product
Providers’ reasonable determination of their credit exposure in respect of Bank
Products) for Bank Products then provided or outstanding.
 
“Bankruptcy Code” means the United States Bankruptcy Code, as in effect from
time to time.
 
“Base Rate” means the rate of interest announced, from time to time, within CONA
at its principal office in New York, New York as its “prime rate,” with the
understanding that the “prime rate” is one of CONA’s base rates (not necessarily
the lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as CONA may designate.
 
“Base Rate Loans” means Advances bearing interest at rates determined by
reference to the Base Rate.
 
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which an Obligated Party or ERISA Affiliate of an Obligated Party has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
 
“BMO Financing” means the Indebtedness incurred by the Obligated Parties
pursuant to that certain Credit Agreement dated October 11, 2006 among Bank of
Montreal, Chicago Branch, the lenders thereto from time to time, Parent and
Borrower.
 
“Board of Directors” means the board of directors (or comparable managers or
managing members) of a Person or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers or managing members).
 
“Books” means each Obligated Party’s now owned or hereafter acquired books and
records, including all Records in respect of its assets and liabilities, and all
Records relating to its business operations or financial condition.
 
“Borrower” has the meaning set forth in the preamble to this Agreement.
 
“Borrowing” means a borrowing hereunder consisting of Advances made by the
Lender.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close in the state of New
York, except that, if a determination of a Business Day shall relate to the
determination of the LIBOR Rate, the term “Business Day” also shall exclude any
day on which banks are closed for dealings in Dollar deposits in the London
interbank market.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capital Lease.
 
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand Deposit Accounts maintained with (i)
any bank that satisfies the criteria described in clause (d) above, or (ii) any
other bank organized under the laws of the United States or any state thereof so
long as the amount maintained with any such other bank is insured by, and is
less than or equal to the maximum amount insured by, the Federal Deposit
Insurance Corporation, and (f) Investments in money market funds or mutual funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (e) above.
 
“Cash Management Bank” means any depository bank at which any Obligated Party
has established a Deposit Account.
 
“Change of Control” means the occurrence of any of the following events:
 
(a)   any “person” or “group” of persons (within the meaning of Section 13(d)
and 14(d) of the Exchange Act) shall obtain, directly or indirectly, “beneficial
ownership” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of
shares representing more than 35% of the aggregate voting power of the total
issued and outstanding Equity Interests of Parent; or
 
(b)   a majority of the seats on the Board of Directors of Parent shall be
occupied by persons other than (i) directors on the Closing Date, (ii) directors
whose election or nomination was approved by individuals referred to in clause
(i) constituting at the time of such election or nomination at least a majority
of the Board of Directors or (iii) directors whose election or nomination was
approved by individuals referred to in clauses (i) and/or (ii) above
constituting at the time of such election or nomination at least a majority of
the Board of Directors; or
 
 
 
4

--------------------------------------------------------------------------------

 
 
(a) Parent ceases to own, directly or indirectly, and control 100% of the
outstanding Equity Interests of Borrower.
 
“Chattel Paper” means chattel paper, as that term is defined in the Code.
 
“Closing Certificate” means the certificate executed and delivered by a
Responsible Officer of Borrower to Lender dated as of the Closing Date,
substantially in the form provided by Lender.
 
“Closing Date” means October 16, 2012.
 
“Closing Date Projections” means the Projections of Parent on a consolidated
basis for the year ending December 31, 2013, which have been delivered to Lender
before the Closing Date.
 
“Code” means the Uniform Commercial Code, as in effect in the State of New York
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
 
“Collateral” means all of Borrower’s now owned or hereafter acquired right,
title, and interest in and to all property, including without limitation, each
of the following:
 
(a)   Accounts,
 
(b)   Books,
 
(c)   Chattel Paper,
 
(d)   Commercial tort claims described on Schedule 5.4(f), as supplemented from
time to time,
 
(e)   Negotiable Collateral,
 
(f)   all Deposit Accounts,
 
(g)   Equipment,
 
(h)   all Copyrights, Patents and Trademarks,
 
(i)   General Intangibles,
 
(j)   Inventory,
 
 
5

--------------------------------------------------------------------------------

 
 
(k)           Investment Property (including all securities and Securities
Accounts),
 
(l)            Supporting Obligations in respect of any of the foregoing,
 
(m)         all policies of insurance (including without limitation, casualty
and hazard insurance and policies of owner’s or mortgagee’s title insurance), or
rights as loss payee or endorsee thereof, and escrow agreements, all tax,
insurance, security or other deposits, including rights in respect of letters of
credit evidencing or securing any such deposit, and
 
(n)          money or other assets of Borrower that now or hereafter come into
the possession, custody, or control of Lender or any agent or bailee thereof,
and the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment,
General Intangibles, Inventory, Investment Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, exchange, collection, or other disposition of any of
the foregoing, or any portion thereof or interest therein, and the proceeds
thereof;
 
provided that the Collateral shall not include any of the following:
 
(a)           any rights or interests of an Obligated Party in, to or under any
agreement, contract, license, instrument, document or other general intangible
(referred to solely for purposes of this definition of “Collateral” as a
“Contract”) to the extent that such Contract, by the express terms of a valid
and enforceable restriction in favor of Group Company, (i) prohibits, or
requires any consent or establishes any other condition for, an assignment
thereof or a grant of a security interest therein by an Obligated Party and such
consent or condition has not been obtained or satisfied after the applicable
Obligated Party’s use of commercially reasonable efforts to do so or (ii) would
give any party to such Contract other than a Group Company an enforceable right
to terminate its obligations thereunder; provided that (x) the Obligated Parties
shall from time to time at the request of the Lender give written notice to the
Lender identifying in reasonable detail any Contract the contravention or
violation of which individually could reasonably be expected to result in a
Material Adverse Change, (y) this exclusion shall not apply to the extent the
applicable prohibition, requirement or right is ineffective or unenforceable
under the Code (including Sections 9-406, 9-407, 9-408 and 9-409 thereof) as in
effect in the relevant jurisdiction, or any other Applicable Law and (z) all
Proceeds paid or payable to any Obligated Party from any sale, transfer or
assignment of such Contract and all rights to receive such Proceeds shall be
included in the Collateral;
 
               (b)           any Equipment of an Obligated Party which is
subject to, or secured by, a Capitalized Lease Obligation or Purchase Money
Indebtedness which is permitted under this Credit Agreement if and to the extent
that (i) the express terms of a valid and enforceable restriction in favor of a
Person who is not a Group Member contained in the agreements or documents
granting or governing such Capitalized Lease Obligation or
 
 
6

--------------------------------------------------------------------------------

 
 
Purchase Money Indebtedness prohibits, or requires any consent or establishes
any other conditions for, an assignment thereof, or a grant of a security
interest therein, by an Obligated Party and (ii) such restriction relates only
to the asset or assets acquired by an Obligated Party with the Proceeds of such
Capitalized Lease Obligation or Purchase Money Indebtedness; provided that all
Proceeds paid or payable to any Obligated Party from any sale, transfer or
assignment or other voluntary or involuntary disposition of such Equipment and
all rights to receive such Proceeds shall be included in the Collateral to the
extent not otherwise required to be paid to the holder of the Capitalized Lease
Obligation or Purchase Money Indebtedness secured by such Equipment;
 
(c)           (i) Deposit Accounts the balance of which consists exclusively of
(A) withheld income taxes and federal, state or local employment taxes in such
amounts as are required in the reasonable judgment of the Borrower to be paid to
the Internal Revenue Service or state or local government agencies within the
following two months with respect to employees of any of the Obligated Parties
and (B) amounts required to be paid over to an employee benefit plan pursuant to
DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of employees of one or
more Obligated Parties and (ii) all segregated Deposit Accounts constituting
(and the balance of which consists solely of funds set aside in connection with)
taxes accounts, payroll accounts and trust accounts (each such account under
clauses (i) and (ii), an “Excluded Deposit Account”);
 
(d)           shares of capital stock having voting power in excess of 65% of
the voting power of all classes of capital stock of a Foreign Subsidiary of any
Obligated Party if, and solely to the extent that, the inclusion of such shares
of capital stock hereunder would cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed repatriation of the earnings of such Foreign
Subsidiary to such Foreign Subsidiary’s United States parent for United States
federal income tax purposes;
 
(e)           any Real Property (excluding any fixtures thereon) now owned or
hereafter acquired by any Obligated Party, in each case with a purchase price or
a fair market value at the time of acquisition not to exceed $5,000,000; and
 
(f)            (i) any commercial tort claims in connection with or as a result
of or related to the Gold Peak Litigation and (ii) other commercial tort claims
not in excess of $1,000,000 and/or not publicly known by reason of a filing in a
legal, judicial or administrative proceeding (each such claim under clauses (i)
and (ii), an “Excluded Commercial Tort Claim”).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 executed by the chief financial officer or chief accounting officer
of Borrower and delivered by Borrower to Lender.
 
“CONA” means Capital One, National Association.
 
               “Control Agreement” means a control agreement, in form and
substance satisfactory to Lender, executed and delivered by an Obligated Party,
Lender and the
 
 
7

--------------------------------------------------------------------------------

 
 
applicable securities intermediary with respect to a Securities Account or bank
with respect to a Deposit Account.
 
“Copyrights” means, with respect to any Person, all of such Person’s copyrights
(whether statutory or common law, whether established or registered in the
United States or any other country or any political subdivision thereof whether
registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Person, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Person, including, without limitation, the copyrights, registrations and
applications listed in Schedule 5.12, together with any and all (i) rights and
privileges arising under Applicable Law with respect to such Person’s use of
such copyrights, (ii) reissues, renewals, continuations and extensions thereof,
(iii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including, without limitation, damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.
 
“Credit Protection Laws” means all federal, state and local laws in respect of
the business of extending credit to consumers and other borrowers, including
without limitation, the Truth in Lending Act (and Regulation Z promulgated
thereunder), Equal Credit Opportunity Act, Fair Credit Reporting Act, Fair Debt
Collection Practices Act, Gramm-Leach-Bliley Financial Privacy Act, Real Estate
Settlement Procedures Act, Home Mortgage Disclosure Act, Fair Housing Act,
Dodd-Frank Wall Street Reform and Consumer Protection Act, anti-discrimination
and fair lending laws, laws relating to servicing procedures or maximum charges
and rates of interest, and other similar laws, each to the extent applicable,
and all applicable regulations in respect of any of the foregoing.
 
“Daily Balance” means, as of any date of determination, the amount of any then
outstanding monetary Obligations on the date thereof owed at the end of such
day.
 
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
“Deposit Account” means any deposit account (as that term is defined in the
Code).
 
“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 or otherwise in a notice to Lender.
 
“Designated Account Bank” means Capital One, National Association as described
on Schedule D-1 or otherwise in a notice to Lender or such other commercial
depositary bank within the United States reasonably acceptable to Lender that
has been designated as a “Designated Account Bank,” in writing, by Borrower to
Lender.
 
“Disbursement Letter” means a letter executed and delivered by Borrower to
Lender regarding the disbursement of the proceeds of the initial Advance on the
Closing Date, the form and substance of which is reasonably satisfactory to
Lender.
 
 
 
8

--------------------------------------------------------------------------------

 
 
“Dollars” or “$” means United States dollars.
 
“EBITDA” means, with respect to Parent and its Subsidiaries on a consolidated
basis, including the Borrower, for any fiscal period, without duplication, Net
Income, plus loss from discontinued operations (or, minus income from
discontinued operations), plus income tax expenses (or, minus any income tax
expense benefit), plus depreciation and amortization expenses, plus Interest
Expense, in each case for any such fiscal period.
 
“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided, that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of Lender, and (e) any
other Person approved by Lender.
 
“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party alleging violations of Environmental Laws or
releases of Hazardous Materials with respect to (a) any assets, properties, or
businesses of any Obligated Party or any of their predecessors in interest, (b)
adjoining properties or businesses, or (c) any facilities which received
Hazardous Materials generated by any Obligated Party or any of their
predecessors in interest.
 
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on any Obligated Party,
relating to the environment, employee health and safety, or Hazardous Materials,
including the Comprehensive Environmental Response Compensation and Liability
Act, 12 USC § 9601 et seq.; the Resource Conservation and Recovery Act, 42 USC §
6901 et seq.;; the Federal Water Pollution Control Act, 33 USC § 1251 et seq;
the Toxic Substances Control Act, 15 USC § 2601 et seq; the Clean Air Act, 42
USC § 7401 et seq.; the Safe Drinking Water Act, 42 USC § 3803 et seq.; the Oil
Pollution Act of 1990, 33 USC § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 USC § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety
and Health Act, 29 USC §651 et seq.  (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
 
 
9

--------------------------------------------------------------------------------

 
 
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages (excluding consequential
damages), punitive damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts, or consultants,
and costs of investigation and feasibility studies), fines, penalties,
sanctions, and interest incurred as a result of any claim or demand by any
Governmental Authority or any third party, and which relate to any Environmental
Action.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
“Equipment” means equipment (as that term is defined by the Code), including
without limitation, equipment, machinery, machine tools, motors, furniture,
furnishings, fixtures, vehicles (excluding motor vehicles), computer hardware
and software, tools, parts, goods (other than consumer goods, farm products, or
Inventory), wherever located, including all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Obligated Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Obligated Party under IRC Section 414(c), (c) solely for purposes of Section 302
of ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Obligated Party is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Obligated Party and whose employees are aggregated with the
employees of any Obligated Party under IRC Section 414(o).
 
“Event of Default” has the meaning set forth in Section 8.
 
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
 
 
10

--------------------------------------------------------------------------------

 
 
“FEIN” means Federal Employer Identification Number.
 
“Filing Authorization Letter” means a letter duly executed by each Obligated
Party authorizing Lender to file appropriate financing statements in such office
or offices as may be necessary or, in the reasonable opinion of Lender,
desirable to perfect the security interests to be created by the Loan Documents.
 
“Fixed Charge Coverage Ratio” means, with respect to each fiscal year of Parent
and its Subsidiaries on a consolidated basis, including the Borrower, the ratio
of (a) Adjusted EBITDA minus capital expenditures (as reported on the
consolidated Statement of Cash Flows of the Parent for (i) web site and database
development costs and (ii) furniture, fixtures and equipment additions) all
during such fiscal year, divided by (b) the sum of (i) all payments made during
such fiscal year in respect of long term Indebtedness (excluding the One Time
Exclusion Amount), plus (ii) all payments made during such fiscal year in
respect of Capitalized Lease Obligations, plus (iii) Interest Expense paid in
cash during such fiscal year, plus (iv) dividends paid in cash during such
fiscal year, plus (v) income taxes paid in cash during such fiscal year, plus
(vi) cash payments made in respect of Equity Interest redemptions during such
fiscal year.
 
“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is not a Subsidiary of such Person that is organized under the laws
of the United States or any political subdivision thereof.
 
“Funding Date” means the date on which a Borrowing occurs.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided that in respect of the
treatment of operating leases and Capital Leases for financial reporting
purposes, such accounting terms shall be defined and treated in accordance with
GAAP as applied in preparation of the audited financial statements of the
Borrower for the fiscal year ended December 31, 2011.
 
“General Intangibles” means general intangibles (as that term is defined by the
Code) and includes payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Patents, trade names, Trademarks, servicemarks, Copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, insurance premium rebates, tax refunds, and tax refund claims, and any
other personal property other than goods, Accounts, Chattel Paper, commercial
tort claims, Deposit Accounts, Investment Property and Negotiable Collateral.
 
“Gold Peak Litigation” means the litigation initiated by The Gold Peak
Homeowners Association against Gold Peak at Palomino Park, LLC, et al., case no.
2010 CV 3106 in the Douglas County District Court, Colorado.
 
 
11

--------------------------------------------------------------------------------

 
 
“Gold Peak Settlement Agreement” means the settlement of the Gold Peak
Litigation pursuant to the Abbreviated Enforceable Mutual Settlement Agreement
among Parent, The Gold Peak Homeowners Association, Gold Peak at Palomino Park,
LLC, Wellsford Park Highlands Corp., Jeffrey H. Lynford and David M. Strong, as
in effect on the Closing Date.
 
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, formation or organization, by-laws, operating or
limited liability company agreement, partnership agreement and other
organizational documents of such Person, as applicable.
 
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
 
“Group Company” means any of Parent, Borrower or their respective Subsidiaries
(regardless of whether or not consolidated with Parent or Borrower for purposes
of GAAP), and “Group Companies” means all of them collectively.
 
“Guarantor” means Parent, and any other Person who may hereafter guarantee
payment or performance of the whole or any part of the Obligations and
“Guarantors” means collectively all such Persons.
 
“Guaranty” means a guaranty of the Obligations of Borrower executed by
Guarantors in favor of Lender, in form and substance reasonably satisfactory to
Lender, including, without limitation, the guaranty set forth in Section 16 of
this Agreement.
 
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Applicable Laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
               “Hedging Agreement” means any and all transactions, agreements,
or documents now existing or hereafter entered into between an Obligated Party
and a Bank Product Provider, which provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging such Obligated Party’s exposure to fluctuations in
 
 
12

--------------------------------------------------------------------------------

 
 
interest or exchange rates, loan, credit exchange, security or currency
valuations or commodity prices.
 
“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such board, or the SEC, as the case may
be), as in effect from time to time.
 
“Indebtedness” means, with respect to any Person, (a) all obligations for
borrowed money of such Person, (b) all obligations of such Person evidenced by
bonds, debentures, notes, or other similar instruments and all reimbursement or
other obligations in respect of letters of credit, bankers acceptances, interest
rate swaps, or other financial products, (c) all obligations or liabilities of
others secured by a Lien on any asset of such Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (d) all
obligations of such Person for the deferred purchase price of assets (other than
trade payables and accrued expenses incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (e) any obligation
of such Person guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any
obligation of any other Person, (f) asset securitizations and synthetic leases
to the extent of recourse, (g) Capitalized Lease Obligations, and (h) all net
indebtedness, liabilities and obligations under Hedging Agreements.
 
“Indemnified Liabilities” has the meaning set forth in Section 11.3.
 
“Indemnified Person” has the meaning set forth in Section 11.3.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.
 
“Interest Expense” means, with respect to any Person for any period, gross
interest expense of such Person and its Subsidiaries for such period determined
in conformity with GAAP (including, without limitation, interest expense paid to
Affiliates of such Person).
 
“Interest Period” means, with respect to each LIBOR Rate Loan, a one, two or
three month period; provided that:
 
(1)           the initial Interest Period for any LIBOR Rate Loan shall commence
on a Business Day selected in accordance with Section 2.15(a);
 
 
13

--------------------------------------------------------------------------------

 
 
(2)           in the case of successive Interest Periods, each successive
Interest Period shall commence on the day on which the immediately preceding
Interest Period expires;
 
(3)           if an Interest Period expiration date is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day; provided that
if any Interest Period expiration date is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
 
(4)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
parts (5) and (6) below, end on the last Business Day of a calendar month;
 
(5)           no Interest Period for any portion of the Advances shall extend
beyond the Maturity Date; and
 
(6)           no Interest Period may extend beyond a scheduled principal payment
date of any Advance, unless the aggregate principal amount of such Advance that
is a Base Rate Loan or that has Interest Periods expiring on or before such
scheduled principal payment date equals or exceeds the principal amount required
to be paid on such Advance on such scheduled principal payment date.
 
“Inventory” means inventory (as that term is defined by the Code), including
without limitation, goods held for sale or lease or to be furnished under a
contract of service, goods that are leased as lessor, goods that are furnished
under a contract of service, and raw materials, work in process, or materials
used or consumed in business.
 
“Investment” means, with respect to any Person, any investment, loan, guarantee,
advance or capital contribution by such Person in, to or with respect to any
other Person or its Affiliates (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business and (b) purchases or other acquisitions for consideration of
Indebtedness or Equity Interests), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
 
“Investment Property” means investment property (as that term is defined in the
Code).
 
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
 
“Issuer” means CONA.
 
 
14

--------------------------------------------------------------------------------

 
 
“Lender” has the meaning set forth in the preamble of this Agreement, and shall
include any other Person made a party to this Agreement in accordance with the
provisions of Section 14.1.
 
“Lender Expenses” means all reasonable (a) costs or expenses required to be paid
by any Obligated Party under any of the Loan Documents that are paid or incurred
by Lender, (b) out-of-pocket fees or charges paid or incurred by Lender in
connection with the Lender’s transactions with the Obligated Parties, including
fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office or the
copyright office), filing, recording, publication, appraisal (including periodic
Collateral appraisals or business valuations to the extent of the limitations,
if any, for fees and charges contained in this Agreement), real estate surveys,
real estate title policies and endorsements, and environmental audits, (c) costs
and expenses incurred by Lender in the disbursement of funds to or for the
account of Borrower (by wire transfer or otherwise), (d) charges paid or
incurred by Lender resulting from the dishonor of checks, (e) costs and expenses
paid or incurred by Lender to correct any Default or Event of Default or enforce
any provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, or of traveling to any Obligated Party’s offices
to inspect or otherwise monitor such Obligated Party’s operations or any
Collateral, (f) audit fees and expenses of Lender related to audit examinations
of the Books to the extent of the limitations, if any, for fees and charges
contained in this Agreement, (g) costs and expenses of third party claims or any
other suit paid or incurred by Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or Lender’s relationship with any Obligated Party or any other
guarantor of the Obligations, or any custodian under the Loan Documents except
any such costs and expenses that a court of competent jurisdiction finally
determines in a non-appealable judgment to have resulted from the gross
negligence, willful misconduct or material breach of Lender, (h) Lender’s fees
and expenses (including reasonable attorneys’ fees) incurred in advising,
structuring, drafting, reviewing, administering, or amending the Loan Documents,
and (i) Lender’s fees and expenses (including reasonable attorneys’,
accountants’, consultants’ and other advisors’ fees and expenses) incurred in
terminating, enforcing (including reasonable attorneys’, accountants’,
consultants’ and other advisors’ fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any
Obligated Party under the Loan Documents or in exercising rights or remedies
under the Loan Documents), or defending the Loan Documents, irrespective of
whether suit is brought, or in taking any Remedial Action concerning the
Collateral.
 
“Lender-Related Person” means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
 
 
15

--------------------------------------------------------------------------------

 
 
“Lender’s Account” means an account at a bank designated by Lender from time to
time as the account into which Borrower shall make all payments to Lender under
this Agreement and the other Loan Documents.
 
“Lender’s Liens” means the Liens granted by any Obligated Party to Lender under
this Agreement or the other Loan Documents.
 
“Letter of Credit Application” shall have the meaning set forth in Section 2.5.
 
“Letter of Credit Fees” shall have the meaning set forth in Section 2.14.
 
“Letter of Credit Reserve” means the sum of (a) the Maximum Undrawn Amount of
all outstanding Standby Letters of Credit; plus, (b) all amounts which have been
paid or made available by Lender or Issuer to the extent not deemed to be
an  Advance pursuant to Section 2.4 or otherwise reimbursed by Borrower; plus
(c) all unpaid interest, fees and expenses related to any of the foregoing.
 
“LIBOR Deadline” means a date that is three (3) Business Days prior to the
commencement of an Interest Period.
 
“LIBOR Option” has the meaning specified therefor in Section 2.15(a).
 
“LIBOR Rate” means, as applicable to any LIBOR Rate Loan, the rate per annum
(rounded upward, if necessary) as determined by Lender on the basis of the
offered rates for deposits in U.S. dollars for the applicable Interest Period
which appears on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page providing rate quotations comparable to those currently provided
on such page, as determined by CONA from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market) as of 11:00 a.m. London time on the day that is two Business
Days preceding the first day of such LIBOR Rate Loan.
 
If the Reuters system is unavailable, then the LIBOR Rate for the applicable
Interest Period will be determined on the basis of the offered rates for
deposits in U.S. dollars for the applicable Interest Period which are offered by
four major banks in the London interbank market at approximately 11:00 a.m.
London time, on the day that is two (2) Business Days preceding the first day of
such LIBOR Rate Loan as selected by Lender.  The principal London office of each
of the four major London banks will be requested to provide a quotation of its
U.S. dollar deposit offered rate.  If at least two such quotations are provided,
the rate for the date will be the arithmetic mean of the quotations.  If fewer
than two quotations are provided as requested, the rate for that date will be
determined on the basis of the rates quoted for loans in U.S. dollars to leading
European banks for the applicable Interest Period offered by major banks in New
York City at approximately 11:00 a.m. New York City time, on the day that is two
(2) Business Days preceding the first day of such LIBOR Rate Loan.  In the event
that CONA is unable to obtain any such quotation as provided above, it will be
deemed that LIBOR pursuant to a LIBOR Rate Loan cannot be determined.  In the
event that the board of Governors of the Federal Reserve System shall impose a
Reserve Percentage with respect to LIBOR deposits of CONA, then for any period
 
 
16

--------------------------------------------------------------------------------

 
 
during which such Reserve Percentage shall apply, LIBOR shall be equal to the
amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.
 
“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate pursuant to Borrower’s exercise of the
LIBOR Option in accordance with Section 2.15.
 
“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, deed to secure debt, encumbrance, notice of
lien, levy or assessment, pledge, hypothecation, collateral assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.
 
“Loan Account” has the meaning set forth in Section 2.13.
 
“Loan Documents” means this Agreement, the Bank Product Agreements, the Closing
Certificate, the Control Agreements, the Disbursement Letter, the Guaranty, the
Pledge Agreement, the Trademark Security Agreement, any Letter of Credit
Application, any note or notes executed by Borrower in connection with this
Agreement and payable to Lender, and any other agreement entered into, now or in
the future, by any Obligated Party and the Lender in connection with this
Agreement.
 
“Material Adverse Change” means (a) a material adverse change in the business,
operations, assets, liabilities or condition (financial or otherwise) of the
Borrower and its Subsidiaries on a consolidated basis, or (b) a material
impairment of the ability of the Borrower and the Obligated Parties, taken as a
whole, to perform its obligations under the Loan Documents to which it is a
party, or of Lender’s ability to enforce the Obligations or realize upon the
Collateral.
 
“Maturity Date” means the third anniversary of the Closing Date.
 
“Maximum Revolver Amount” means, on any day prior to but not including the
Termination Date, $10,000,000.
 
“Maximum Undrawn Amount” means, with respect to any outstanding Standby Letter
of Credit, the amount of such Standby Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Standby Letter of Credit, whether or not any such automatic increase has become
effective.
 
 
17

--------------------------------------------------------------------------------

 
 
“Negotiable Collateral” means instruments, promissory notes, drafts, documents,
Chattel Paper, letters of credit, letter-of-credit-rights, and any and all
Supporting Obligations in respect of any of the foregoing.
 
“Net Income” means, with respect to any Person and for any period, net income
(or loss) of such Person and its consolidated Subsidiaries for such period
determined in accordance with GAAP.
 
“Notice of Borrowing” means a notice duly executed by an Authorized Person
appropriately completed and in the form of Exhibit 2.3.
 
“Notice of Continuation/Conversion” means a notice executed by an Authorized
Person appropriately completed and in the form of Exhibit 2.15.
 
“Obligated Party” means each of Borrower, Parent, any other Guarantor, each of
Borrower’s direct and indirect Subsidiaries, and any other Person from time to
time a party to any Guaranty of the Obligations or that has granted a Lien on
its property to secure payment of the Obligations, and “Obligated Parties” means
all of such Persons, collectively.
 
“Obligations” means (a) all Advances, Indebtedness, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued, whether allowed or allowable in whole or in part
as a claim in any such Insolvency Proceeding), premiums, liabilities (including
all amounts charged to Borrower’s Loan Account pursuant hereto), obligations
(including indemnification obligations), Lender Expenses (including any fees or
expenses that, but for the commencement of an Insolvency Proceeding, would have
accrued, whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Obligated Party to Lender pursuant to or evidenced by
the Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all
Lender Expenses that such Obligated Party is required to pay or reimburse by the
Loan Documents, by law or otherwise; and (b) all Bank Product Obligations.  Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all amendments, restatements, changes, extensions, modifications,
renewals, replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any Insolvency Proceeding.
 
“OFAC” means The Office of Foreign Assets Control of the U.S.  Department of the
Treasury.
 
“One Time Exclusion Amount” means the aggregate amount of principal payments
made by the Obligated Parties in respect of Indebtedness due under the BMO
Financing during the period commencing January 1, 2012 and ending June 30, 2012.
 
“Overadvance” has the meaning set forth in Section 2.8.
 
“Parent” has the meaning set forth in the preamble to this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
“Participant” has the meaning set forth in Section 14.1(d).
 
“Patents” means, with respect to any Person, all patents issued or assigned to
and all patent applications and registrations made by such Person (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), including, without limitation, those
listed in Schedule 5.12, together with any and all (i) rights and privileges
arising under Applicable Law with respect to such Person’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto including,
without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.
 
“Permitted Acquisitions” means the purchase by Borrower or Parent after the
Closing Date of all or substantially all of the assets of any Person or a
business or division of such Person (whether pursuant to a merger or other
transaction) or of all or a majority of the Equity Interests of a Person (such
assets or Person being referred to herein as the “Acquired Business”) in one or
a series of transaction that satisfies each of the following conditions as
determined by Lender:
 
(a)           Lender shall have received not less than fifteen (15) Business
Days' prior written notice (or such shorter period as the Lender may agree) of
the proposed acquisition and such information with respect thereto as Lender may
reasonably request, including (i) the parties to such acquisition, (ii) the
proposed date of the acquisition, (iii) a description of the assets or shares to
be acquired, (iv) the total purchase price and other consideration for the
assets to be purchased (and the terms of payment of such purchase price), and
(v) a summary of the due diligence undertaken by the Borrower and Parent in
connection with such acquisition;
 
(b)           as of the date of such acquisition and the date of any payment in
respect thereof (including any deferred purchase price payment, indemnification
payment, purchase price adjustment, earn out or similar payment), in each case
both before and after giving effect thereto, no Event of Default shall exist or
shall have occurred and be continuing;
 
(c)           the sum of (i) the aggregate cash consideration paid by Borrower
and Parent with respect to Permitted Acquisitions plus (ii) the aggregate
Indebtedness assumed or issued by Borrower and Parent with respect to Permitted
Acquisitions (such sum, the “Permitted Acquisition Consideration”) shall not
exceed (y) $3,000,000 during any fiscal year, and (z) $9,000,000 during the
period commencing on the Closing Date and ending on the Termination Date;
 
               (d)           as of the date of such acquisition and the date of
any payment in respect thereof (including any deferred purchase price payment,
indemnification payment,
 
 
 
19

--------------------------------------------------------------------------------

 
 
purchase price adjustment, earn out or similar payment), the Obligated Parties
shall (i) demonstrate compliance with the covenants contained in Section 7.19
for the applicable four fiscal quarter period immediately preceding such
acquisition or payment and (ii) solely with respect to acquisitions made during
any fiscal year in which the aggregate Permitted Acquisition Consideration is
$1,000,000 or more, deliver to Lender a balance sheet and income statement, in
each case giving pro forma effect to such acquisitions or payment and any
Advances made in connection therewith as if such acquisition or payment and
Advances occurred on the first day of the four fiscal quarter period immediately
preceding such acquisition or payment;
 
(e)           solely with respect to acquisitions made during any fiscal year in
which the aggregate Permitted Acquisition Consideration is $1,000,000 or more,
not less than five (5) Business Days and not more than thirty (30) Business Days
prior to the date of such acquisition, Lender shall have received  updated
Projections for Parent and its Subsidiaries on a monthly basis, for the twelve
(12) month period after the date of such acquisition, all in reasonable detail
and in a format consistent with the Projections delivered by Parent to Lender
prior to the Closing Date, together with such supporting information as Lender
may reasonably request;
 
(f)            the Acquired Business shall be an operating company or division
or line of business that engages in a line of business substantially similar,
reasonably related or incidental to the business that Borrower and Parent are
engaged in on the Closing Date;
 
(g)           the Acquired Business shall be located in the United States of
America or Canada;
 
(h)           in the case of the acquisition of the Equity Interests of another
Person, the Board of Directors (or other comparable governing body) of such
other Person to be acquired shall have duly approved such acquisition and such
Person shall not have announced that it will oppose such acquisition and shall
not have commenced any action which alleges that such acquisition will violate
Applicable Law;
 
(i)            Lender shall have received true, correct and complete copies of
all agreements, documents and instruments relating to such acquisition; and
 
(j)            Lender shall have received a certificate of a Responsible Officer
of Borrower or Parent certifying on behalf of the Obligated Parties to Lender
that such transaction complies with this definition.
 
“Permitted Discretion” means a determination made by Lender in the exercise of
its reasonable business judgment (from the perspective of a lender in the same
or similar circumstances).
 
               “Permitted Investments” means (a) Investments in cash and Cash
Equivalents, (b) Investments in negotiable instruments for collection, (c)
advances made in connection with purchases of goods or services in the ordinary
course of business, (d) Investments received in settlement of amounts due to any
Obligated Party effected in the
 
 
20

--------------------------------------------------------------------------------

 
 
ordinary course of business or owing to any Obligated Party as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of any Obligated Party, (e) Investments
previously made in existing Subsidiaries of any Obligated Party and other
Investments owned by any of the Obligated Parties as of the Closing Date, (f)
Investments in non-Guarantor Subsidiaries of the Obligated Parties in an
aggregate principal amount outstanding at any time not exceeding $1,000,000, (g)
Investments in (i) loans and notes (whether direct or indirect) in the ordinary
course of business and (ii) intercompany loans to the extent permitted under
Section 7.1(g), (h) Permitted Acquisitions and (i) Investments in Subsidiaries
(1) in connection with any Permitted Acquisition (subject to the limitation on
Permitted Acquisition Consideration in clause (c) of the definition of Permitted
Acquisitions) and (2) otherwise of up to $1,000,000 individually or $3,000,000
in the aggregate during the term of this Agreement.
 
“Permitted Liens” means (a) Liens held by Lender, (b) Liens for unpaid taxes,
assessments, levies, fees and other similar governmental charges that are not
yet due and payable, (c) Liens set forth on Schedule P-1, (d) the interests of
lessors under operating leases, (e) Liens arising by operation of law in favor
of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens are for sums not yet delinquent,
(f) Liens on amounts deposited in connection with obtaining worker’s
compensation, unemployment insurance or social security legislation, (g) Liens
on amounts deposited as security for statutory obligations, performance or
payment bonds and surety or appeal bonds and other obligations of like nature
incurred in the ordinary course of business, (h) Liens resulting from any
judgment or award that is not an Event of Default hereunder, (i) with respect to
any Real Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof, (j) Liens
securing Purchase Money Indebtedness, or the interests of lessors under Capital
Leases, to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Indebtedness refinancing such Indebtedness, (k) a Lien that Lender, at its
sole option, has approved in writing after the Borrower has submitted a written
request to Lender describing such Lien, (l) any non-exclusive trademark licenses
granted in the ordinary course of business and (m) other Liens securing
Indebtedness permitted under Section 7.1 in an amount not to exceed $500,000 at
any time outstanding.
 
“Permitted Protest” means the right of any Obligated Party to protest any Lien
(other than any Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by such Obligated Party
in good faith, and (c) to the extent that any Obligated Party could be required
to pay the reserve with respect to such Lien, no Default or Event of Default
would result from such payment.
 
 
21

--------------------------------------------------------------------------------

 
 
“Permitted Purchase Money Indebtedness” means Purchase Money Indebtedness
incurred after the Closing Date in an aggregate principal amount outstanding at
any time not exceeding (x) $500,000 during the 12 month period commencing on the
Closing Date, (y) $600,000 during the 12 month period commencing on the first
anniversary of the Closing Date and (z) $700,000 during the 12 month period
commencing on the second anniversary of the Closing Date.
 
“Person” means a natural person, corporation, limited liability company, limited
partnership, general partnership, limited liability partnership, joint venture,
trust, land trust, business trust, or other organization, irrespective of
whether it is a legal entity, or a government, agency or political subdivision
thereof.
 
“Pledge Agreement” means a pledge agreement, in form and substance reasonably
satisfactory to Lender, pursuant to which Parent pledges to Lender all of its
Equity Interests in Borrower to secure Parent’s obligations under the Guaranty.
 
“Proceeds” means any proceeds (as that term is defined in the Code).
 
“Projections” means an annual budget for revenue, operating expenses, EBITDA and
Adjusted EBITDA, on a continuing operations basis for the Borrower and Parent on
a consolidated basis for such fiscal year, together with appropriate supporting
details and underlying assumptions.
 
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
 
“Real Property” means, with respect to any Person, any estates or interests in
real property now owned or hereafter acquired by such Person and the
improvements thereto.
 
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions authorized by 42 USC § 9601.
 
               “Reserve Percentage” means, on any day, the maximum aggregate
reserve requirement (including all basic, supplemental, marginal and other
reserves) which is
 
 
22

--------------------------------------------------------------------------------

 
 
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D.
 
“Responsible Officer” means as to any Person, the chief executive officer,
president, any vice president, the secretary or treasurer of such Person or,
with respect to financial matters, the chief financial officer of such Person.
 
“Restricted Payment” means (a) any dividend or other distribution, in cash or
other property, direct or indirect, on account of any class of Equity Interests
issued by any Obligated Party, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any class of Equity Interests issued by such
Obligated Party, now or hereafter outstanding, (c) any payment made to retire,
or obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests issued by any Obligated Party,
now or hereafter outstanding, (d) any payment or prepayment of principal, or
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Indebtedness owing to a holder of Equity Interests issued
by any Obligated Party, or to an Affiliate of a holder of Equity Interests
issued by any Obligated Party, to the extent such action would cause a net
reduction in the principal amount of such Indebtedness outstanding on the first
day of the fiscal quarter in which such action is taken, or (e) any payment to a
holder of Equity Interests issued by an Obligated Party or to an Affiliate of an
Obligated Party or to an Affiliate of any holder of Equity Interests issued by
an Obligated Party not expressly authorized herein or in any other Loan
Document.
 
“Revolving Interest Rate” means an interest rate per annum equal to (a) with
respect to Base Rate Loans, the greater of (i) one percent (1.00%) or (ii) the
sum of the Base Rate minus one-half percent (0.50%) and (b) with respect to
LIBOR Rate Loans, the sum of the LIBOR Rate plus two percent (2.00%).
 
“Revolving Loan Commitment” means the commitment of Lender to make Advances
pursuant to Section 2.1.
 
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Securities Account” means a “securities account” as that term is defined in the
Code.
 
 
23

--------------------------------------------------------------------------------

 
 
“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act and Applicable Law).
 
“Standby Letters of Credit” shall mean all letters of credit issued in
connection with this Agreement as a credit enhancement for certain Indebtedness
(other than Indebtedness for borrowed money) of Borrower.
 
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Equity Interests having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
 
“Supporting Obligation” means a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, document,
General Intangible, instrument, or Investment Property.
 
“Termination Date” means the earliest to occur of (a) the Maturity Date; (b) the
date the Lender terminates its obligations under this Agreement as referenced in
Sections 3.3 or 9.1; (c) the date the Borrower terminates this Agreement
pursuant to Section 3.5; and (d) the date this Agreement is otherwise terminated
for any reason pursuant to the terms of this Agreement.
 
“Trademark Security Agreement” means the Trademark Collateral Security Agreement
dated as of the Closing Date between Lender and Borrower.
 
“Trademarks” means, with respect to any Person, all trademarks (including
service marks), slogans, logos, certification marks, trade dress, uniform
resource locations (URLs), domain names, corporate names and trade names,
whether registered or unregistered, owned by or assigned to such Person and all
registrations and applications for the foregoing (whether statutory or common
law and whether established or registered in the United States or any other
country or any political subdivision thereof), including, without limitation,
the registrations and applications listed in Schedule 5.12, together with any
and all (i) rights and privileges arising under applicable law with respect to
such Person’s use of any trademarks, (ii) reissues, continuations, extensions
and renewals thereof, (iii) income, fees, royalties, damages and payments now
and hereafter due and/or payable thereunder and with respect thereto, including,
without limitation, damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.
 
“Voidable Transfer” has the meaning set forth in Section 17.6.
 
        1.2,         Accounting Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP; provided, however,
that whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this
 
 
24

--------------------------------------------------------------------------------

 
 
Agreement, such accounting terms shall be defined in accordance with GAAP as
applied in preparation of the audited financial statements of Borrower for the
fiscal year ended December 31, 2011.  When used herein, the term “financial
statements” shall include the notes and schedules thereto.  Whenever the term
“Parent” is used in respect of a financial covenant or a related definition, it
shall be understood to mean Parent and its direct and indirect Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.
 
1.3.        Code.  Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein.  All Code definitions referenced in Section 1.1 or this Section 1.3 are
incorporated herein by reference.
 
1.4.        Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “include” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein to any
statute, treaty, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (any “Law”) shall include
all statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time.  Any reference herein to the satisfaction or
repayment in full of the Obligations shall mean the repayment in full in
immediately available funds (or cash collateralization in accordance with the
terms hereof) of all Obligations other than contingent indemnification
Obligations and other than any Bank Product Obligations that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding and are
not required to be repaid or cash collateralized pursuant to the provisions of
this Agreement.  Any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns.  Any requirement of a
writing contained herein or in the other Loan Documents shall be satisfied by
the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
 
1.5.         Schedules and Exhibits.  All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.
 
 
25

--------------------------------------------------------------------------------

 
 
2.    LOAN AND TERMS OF PAYMENT
 
2.1.         Revolver Advances.
 
(a) Subject to the terms and conditions of this Agreement, during the period
beginning on the Closing Date and ending on the day preceding the Maturity Date,
but not thereafter, Lender agrees to make advances (each, an “Advance” and,
collectively, the “Advances”) to Borrower in an amount at any one time
outstanding not to exceed the Maximum Revolver Amount less the Letter of Credit
Reserve.
 
(b)          [Intentionally Deleted].
 
(c)           Lender shall have no obligation to make an Advance hereunder prior
to the satisfaction or waiver of each of the conditions precedent to such
Advance, including without limitation, the conditions set forth in Section 3.2
hereof.
 
(d)          Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
prior to the Maturity Date.
 
2.2.         Prepayments.
 
(a)          Prepayments from Net Cash Proceeds of Asset Dispositions.  Promptly
upon receipt by any Obligated Party of the net proceeds of any Asset Disposition
(in one or a series of related transactions) (i.e., gross proceeds less the
reasonable costs of such Asset Disposition) in an amount in excess of
$1,000,000, but in no event more than five days following the date of such
receipt, Borrower shall prepay the Obligations in an amount equal to such net
proceeds.  All such prepayments shall be applied to the Advances in accordance
with Section 2.2(e). Notwithstanding the foregoing, and provided no Event of
Default has occurred and is continuing, such prepayment shall not be required
(and such net proceeds may be retained by the applicable Obligated Party for the
purpose of such reinvestment) to the extent such Obligated Party reinvests such
net proceeds in replacement assets substantially similar to the assets sold or
destroyed within one hundred eighty (180) days (the “Reinvestment Period”) after
the date of such Asset Disposition; provided, that, (x) Borrower notifies Lender
of the intent to reinvest and of the completion of such reinvestment at the time
such net proceeds are received and when such reinvestment occurs, respectively,
(y) at the end of any Reinvestment Period, if the applicable Obligated Party has
failed to reinvest all or any portion of such net proceeds, Borrower shall be
required to repay the Obligations in an amount equal to the amount of such net
proceeds that have not been reinvested, as more fully set forth above and (z)
upon the occurrence and during the continuation of an Event of Default that
occurs at any time during any Reinvestment Period, Borrower shall be required to
repay the Obligations in an amount equal to the amount of any such net proceeds
that have not been reinvested as of such time, as more fully set forth above.
The foregoing shall not be deemed to be implied consent to any such sale
otherwise prohibited by the terms and conditions hereof.
 
(b)          [Intentionally Deleted].
 
 
26

--------------------------------------------------------------------------------

 
 
(c)          Prepayments from Issuance of Indebtedness.  Promptly upon the
receipt by any Obligated Party of the proceeds of the issuance of Indebtedness
(other than Indebtedness permitted by Section 7.1), but in no event more than
five days following the date of such receipt, Borrower shall prepay the Advances
in an amount equal to such proceeds, net of commissions and other reasonable
costs associated therewith.  All such prepayments shall be applied to the
Advances in accordance with Section 2.2(e).
 
(d)          [Intentionally Deleted].
 
(e)          Application of Proceeds.  With respect to the prepayments described
in subsections 2.2 (a) and (c) above, such prepayments shall be applied to
reduce the outstanding principal balance of the Advances but not as a permanent
reduction of the Maximum Revolver Amount.  Considering each type of Advance
being prepaid separately, any such prepayment shall be applied first to Base
Rate Loans of the type required to be prepaid before application to LIBOR Rate
Loans of the type required to be prepaid.
 
(f)           Voluntary Prepayments and Repayments.  Borrower may, at any time
upon not less than three (3) Business Days prior notice to Lender, terminate the
Revolving Loan Commitment; provided, however, that the Revolving Loan Commitment
may not be terminated by Borrower until the aggregate outstanding amount of
Obligations are paid in full.
 
2.3.         Borrowing Procedures and Settlements.
 
(a)          Procedure for Borrowing.  Each request for an Advance shall be made
by an irrevocable Notice of Borrowing (which may be delivered by electronic
mail) by an Authorized Person delivered to Lender (which notice must be received
by Lender no later than 2:00 p.m.  (New York time) on the Business Day that is
the requested Funding Date of a Base Rate Loan and by the LIBOR Deadline with
respect to a LIBOR Rate Loan) specifying (i) the requested Funding Date (which
shall be a Business Day), (ii) the amount of such Borrowing, and (iii) whether
such Advances shall consist of Base Rate Loans or LIBOR Rate Loans, and, for
LIBOR Rate Loans, the Interest Period applicable thereto. At Lender’s election,
in lieu of delivering the above-described Notice of Borrowing, any Authorized
Person may give Lender telephonic notice of such request by the required time,
with any such telephonic notice to be confirmed in writing with a Notice of
Borrowing within 24 hours of the giving of such notice, but the failure to
provide such written confirmation shall not affect the validity of the
request.  Submission of a request for an Advance hereunder shall obligate
Borrower to pay interest on such Advance in accordance with this Agreement from
the date the proceeds of such Advance are made available to Borrower by Lender
under Section 2.3(b) hereof.
 
(b)          Making of Advances.  If Lender has received a timely request for a
Borrowing in accordance with the provisions hereof, and subject to the
satisfaction of the applicable terms and conditions set forth herein, Lender
shall make the proceeds of such Advance available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
to Borrower’s Designated Account.


 
27

--------------------------------------------------------------------------------

 

2.4.         Standby Letters of Credit.  Subject to the terms and conditions
hereof, Lender shall issue or cause the issuance of Standby Letters of Credit by
the Issuer on behalf of Borrower; provided that Lender will not be required to
issue or cause to be issued any Standby Letter of Credit to the extent that
issuance of such Standby Letter of Credit would cause the sum of (i) the
outstanding Advances plus (ii) the Letter of Credit Reserve (after giving effect
to such issuance) to exceed the Maximum Revolver Amount.  The Maximum Undrawn
Amount of outstanding Standby Letters of Credit shall not exceed $500,000 in the
aggregate at any time.  All disbursements or payments related to Standby Letters
of Credit shall be deemed to be Base Rate Loans and shall bear interest at the
Revolving Interest Rate for Base Rate Loans.  Standby Letters of Credit that
have not been drawn upon shall not bear interest.
 
2.5.         Issuance of Standby Letters of Credit.
 
(a)           Borrower may request Lender to issue or cause the issuance of a
Standby Letter of Credit by delivering to Lender Issuer’s standard form of
letter of credit and security agreement and standard form of letter of credit
application (collectively, the “Letter of Credit Application”) and any draft if
applicable, completed to the satisfaction of Lender; and such other
certificates, documents and other papers and information as Lender or Issuer may
reasonably request.  Lender shall use its best efforts to cause all
Standby Letters of Credit requested by Borrower and approved by Lender in
accordance with the terms of this Agreement to be issued no later than three (3)
Business Days after the day so requested by Borrower.
 
(b)           Each Standby Letter of Credit shall, among other things, (i)
provide for the payment of sight drafts or acceptances of issuance drafts when
presented for honor thereunder in accordance with the terms thereof and when
accompanied by the documents described therein and (ii) have an expiry date not
later than twelve (12) months after such Standby Letter of Credit’s date of
issuance; provided that, subject to the immediately succeeding sentence, Standby
Letters of Credit shall, at Borrower’s option, provide for automatic successive
twelve month renewals.  With respect to clause (ii) above, in no event shall any
Standby Letters of Credit issued hereunder have a final expiry date later than
the Business Day immediately preceding the Maturity Date unless Borrower
provides cash collateral equal to not less than one hundred five percent (105%)
of the Maximum Undrawn Amount thereof to be held by Lender pursuant to a cash
collateral agreement in form and substance reasonably satisfactory to
Lender.  All Standby Letters of Credit shall be subject to the laws or rules
designated in such Standby Letter of Credit, or if no such laws or rules are
designated, the International Standby Practices (ISP98 – International Chamber
of Commerce Publication Number 590) (the “ISP98 Rules”) and, as to matters not
governed by the ISP98 Rules, the laws of the State of New York.
 
2.6.         Requirements For Issuance of Standby Letters of Credit.
 
(a)            In connection with the issuance of any Standby Letter of Credit,
Borrower shall indemnify, save and hold Lender and Issuer harmless from any
loss, cost, expense or liability, including, without limitation, payments made
by Lender or Issuer and
 
 
 
28

--------------------------------------------------------------------------------

 
 
expenses and reasonable attorneys’ fees incurred by Lender or Issuer arising out
of, or in connection with, any Standby Letter of Credit to be issued or created
for Borrower.  Neither Lender, nor Issuer nor any of their correspondents shall
be liable for any error, negligence, or mistakes, whether of omission or
commission, in following Borrower’s instructions or those contained in any
Standby Letter of Credit or of any modifications, amendments or supplements
thereto or in issuing or paying any Standby Letter of Credit except for
Lender’s, any Issuer’s or such correspondents’ willful misconduct or gross
negligence (as determined by a court of competent jurisdiction in a final and
non-appealable judgment).
 
(b)          Borrower shall authorize and direct the Issuer of a Standby Letter
of Credit to deliver to Lender all related payment/acceptance advices, to
deliver to Lender all instruments, documents, and other writings and property
received by the Issuer pursuant to the Standby Letter of Credit and to accept
and rely upon Lender’s instructions and agreements with respect to all matters
arising in connection with the Standby Letter of Credit or the application
therefor.
 
2.7.         Payments.
 
(a)           Payments by Borrower.  Except as otherwise expressly provided
herein, all payments by Borrower shall be made to Lender’s Account, for the
account of the Lender, and shall be made in immediately available funds, no
later than 2:00 p.m. (New York time) on the date specified herein.  For purposes
of calculating interest, fees and charges, any payment received by Lender later
than 3:00 p.m.  (New York time) shall be deemed to have been received on the
following Business Day, and any applicable interest or fee shall continue to
accrue until such following Business Day, and such payments shall be applied to
the Obligations.
 
(b)           Application of Payments.
 
(i)           All payments shall be remitted to Lender when due and, following
the occurrence and during the continuation of an Event of Default, all such
payments and all proceeds of Collateral received by Lender shall be applied upon
receipt as follows:
 
(1)           first, to pay any Lender Expenses then due to Lender under the
Loan Documents, until paid in full,
 
(2)           second, to pay any fees then due to Lender under the Loan
Documents, until paid in full,
 
(3)           third, to pay interest due in respect of the Advances, until paid
in full,
 
(4)           fourth, ratably (i) to pay the principal of all Advances until
paid in full, (ii) to Lender, to be held by Lender, for the benefit of the Bank
Product Providers, as cash collateral in an amount up to the amount of the Bank
Products Reserve until all Obligated Parties’ obligations in respect of the Bank
Products have been paid in full
 
 
29

--------------------------------------------------------------------------------

 
 
or the cash collateral amount has been exhausted and (iii) to Lender, to be held
by Lender, for the benefit of Issuer, as cash collateral in an amount up to one
hundred and five percent (105%) of the Letter of Credit Reserve,
 
(5)           fifth, to pay any other Obligations (including Bank Product
Obligations) until paid in full, and
 
(6)           sixth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under Applicable Laws.
 
(ii)           Except as set forth in Section 2.8, so long as no Default or
Event of Default has occurred and is continuing, this Section 2.7(b) shall not
apply to any payment or prepayment made by Borrower to Lender, and any such
payments or prepayments shall be applied to the Obligations in the order
specified by Borrower.
 
(iii)           Except as set forth in Section 2.8, in the event of a direct
conflict between the priority provisions of this Section 2.7 and other
provisions contained in any other Loan Document, it is the intention of the
parties hereto that such priority provisions in such documents shall be read
together and construed, to the fullest extent possible, to be in concert with
each other.  In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.7 shall
control and govern.
 
2.8.         Overadvances.  If, at any time or for any reason, the sum of (a)
the aggregate amount of outstanding Advances plus (b) the Letter of Credit
Reserve is greater than the maximum amount allowed to be outstanding as set
forth in Section 2.1 (an “Overadvance”), Borrower immediately shall pay to
Lender, upon demand, in cash or immediately available funds, the amount of such
excess, which amount shall be used by Lender to reduce the Obligations in
accordance with the priorities set forth in Section 2.7(b).  Without limiting
the foregoing, Borrower hereby promises to pay the Obligations (including
principal, interest, fees, costs, and expenses) in Dollars in full as and when
due and payable under the terms of this Agreement and the other Loan Documents.
 
2.9.         Interest Rates: Rates, Payments, and Calculations.
 
(a)           Interest Rates.  Except as provided in clause (b) below, all
Obligations that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof at a rate per annum
equal to the applicable Revolving Interest Rate.
 
(b)           Default Rate.  At the election of Lender, upon the occurrence and
during the continuation of an Event of Default, all Obligations that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to five (5) percentage
points above the per annum rate otherwise applicable hereunder.
 
 
30

--------------------------------------------------------------------------------

 
 
(c)           Payment.  Except as otherwise provided in Section 2.14 or 2.15,
interest and all other fees payable hereunder shall be due and payable, in
arrears, on the first day of each month at any time that Obligations are
outstanding or that Lender has an obligation to extend credit
hereunder.  Borrower hereby authorizes Lender to charge to the Designated
Account (i) all interest and the facility fee payable as provided in Section
2.14(b); provided that the Borrower has received written notice of such charge
not less than three (3) Business Days prior thereto and (ii) all fees, all other
Lender Expenses, all other fees and costs provided for in Section 2.14, and all
other payments due under any Loan Document (including any amounts due and
payable to any Bank Product Provider in respect of Bank Products) to the extent
any such amounts have not been paid to Lender in cash within forty-five (45)
days following the Borrower’s receipt of written demand therefor; provided that
if there are not enough funds on deposit in the Designated Account such amounts
may, at any time prior to the Maturity Date at Lender’s election, be charged to
Borrower’s Loan Account, which amounts thereafter shall constitute Advances
hereunder and shall accrue interest at the rate then applicable to Base Rate
Advances hereunder.  Any interest not paid when due shall be compounded by being
charged to Borrower’s Loan Account and shall thereafter at any time prior to the
Maturity Date constitute Advances hereunder and shall accrue interest at the
rate then applicable to Base Rate Advances hereunder.
 
(d)           Computation.  All rates of interest calculated by reference to the
LIBOR Rate and fees chargeable under the Loan Documents shall be computed on the
basis of a 360-day year for the actual number of days elapsed.  All rates of
interest calculated by reference to Base Rate shall be computed on the basis of
a 360-day year for the actual number of days elapsed.  In the event the Base
Rate is changed from time to time hereafter, the rates of interest hereunder
based upon the Base Rate automatically and immediately shall be increased or
decreased by an amount equal to such change in the Base Rate.
 
(e)           Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest paid or payable under this Agreement, plus any other amounts
(including under Section 2.14) paid or payable as compensation for the use,
forbearance or detention of money in connection herewith, exceed the maximum
amount permissible under any Applicable Law that a court of competent
jurisdiction shall, in a final determination, deem applicable.  Borrower and
Lender, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
however, that anything contained herein to the contrary notwithstanding, if said
rate or rates of interest or manner of payment exceeds the maximum allowable
under Applicable Law, then, ipso facto, as of the date of this Agreement,
Borrower is and shall be liable only for the payment of such maximum as allowed
by law, and payment received from Borrower in excess of such legal maximum,
whenever received, shall be applied to reduce the principal balance of the
Obligations to the extent of such excess or returned to Borrower if all
outstanding Obligations have been paid in full.
 
2.10.       Cash Management.  To the extent the Obligated Parties (other than
Parent) maintain Deposit Accounts (other than Excluded Deposit Accounts) with
balances of $1,000,000 or more individually or in the aggregate (except, in each
case, to the extent such
 
 
31

--------------------------------------------------------------------------------

 
 
Deposit Account is maintained at CONA), each such Deposit Account shall be
subject to a Control Agreement; provided that if (a) Borrower has delivered
Control Agreements in respect of Deposit Accounts with balances in an aggregate
amount taken together with any balances held in any Deposit Account maintained
at CONA equal to the Maximum Revolver Amount and (b) the aggregate balance
maintained in Deposit Accounts that are subject to Control Agreements taken
together with balances held in Deposit Accounts maintained at CONA is not less
than the Maximum Revolver Amount, then no further Control Agreements shall be
required to be delivered.  Each Control Agreement shall be in form and substance
reasonably acceptable to Lender, and each such Control Agreement shall provide,
among other things, that (i) the applicable Cash Management Bank has no rights
of setoff or recoupment or any other claim against the applicable Deposit
Account, other than for payment of its service fees and other charges directly
related to the administration of such Deposit Account and for returned checks or
other items of payment, and (ii) following receipt by such Cash Management Bank
of a notice of exclusive control from Lender with respect to such Deposit
Account, such Cash Management Bank will forward all amounts (when available as
good funds) in such Deposit Account as directed by Lender.  Lender hereby agrees
that it may deliver a notice of exclusive control only after the occurrence and
during the continuation of an Event of Default.  Borrower hereby grants a Lien
to Lender in each of Borrower’s Deposit Accounts (other than Excluded Deposit
Accounts).
 
2.11.       Crediting Payments.  The receipt of any payment item by Lender shall
not be considered a payment on account unless such payment item is a wire
transfer of immediately available federal funds or ACH credit made to the
Lender’s Account or unless and until such payment item is honored when presented
for payment.  Should any payment item not be honored when presented for payment,
then Borrower shall be deemed not to have made such payment and interest shall
be calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Lender only if it
is received into the Lender’s Account on a Business Day on or before 3:00
p.m.  (New York time).  If any payment item is received into the Lender’s
Account on a non-Business Day or after 3:00 p.m.  (New York time) on a Business
Day, it shall be deemed to have been received by Lender as of the opening of
business on the immediately following Business Day.
 
2.12.       Designated Account.  Lender is authorized to make an Advance under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
Section 2.9(c).  Borrower agrees to establish and maintain the Designated
Account with the Designated Account Bank for the purpose of receiving the
proceeds of the Advances requested by Borrower and made by Lender
hereunder.  Unless otherwise agreed by Lender and Borrower, any Advance
requested by Borrower and made by Lender hereunder shall be disbursed to the
Designated Account.
 
2.13.       Maintenance of Loan Account; Statements of Obligations.  Lender
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with all Advances and Standby
Letters of Credit made or issued by Lender to Borrower or for Borrower’s
account, and with all other payment Obligations
 
 
32

--------------------------------------------------------------------------------

 
 
(except for Bank Product Obligations) hereunder or under the other Loan
Documents, including, accrued interest, fees and Lender Expenses.  In accordance
with Section 2.11, the Loan Account will be credited with all payments received
by Lender from Borrower or for Borrower’s account.  Lender shall render monthly
statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Expenses owing, and such statements, absent manifest error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrower and Lender unless, within 30 days after receipt
thereof by Borrower, Borrower shall deliver to Lender written objection thereto
describing the error or errors contained in any such statements.
 
2.14.       Fees.  Borrower shall pay to Lender the following fees and charges,
which fees and charges shall be fully earned and non-refundable when paid
(irrespective of whether this Agreement is terminated thereafter):
 
(a)           Revolving Loan Commitment Fee.  A commitment fee of $50,000,
representing one half of one percent (0.50%) of the Maximum Revolver Amount,
which shall be due and payable on the Closing Date.
 
(b)           Facility Fee.  If, for any calendar quarter, the average daily
unpaid balance of the Advances and the undrawn amount of any outstanding Standby
Letters of Credit for each day of such calendar quarter does not equal the
Maximum Revolver Amount, then Borrower shall pay to Lender a fee at a rate equal
to one-quarter of one percent (0.25%) per annum of the amount by which the
Maximum Revolver Amount exceeds such average daily unpaid balance.  Such fee
shall be payable to Lender in arrears on the first day of each calendar quarter
with respect to the previous calendar quarter.
 
(c)           Standby Letter of Credit Fees; Cash Collateral.
 
(i)           Borrower shall pay (y) to Lender, fees for each Standby Letter of
Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, equal to the average daily face
amount of each outstanding Standby Letter of Credit multiplied by the Revolving
Interest Rate applicable to  LIBOR Rate Loans per annum, the fees under this
Section 2.14(b)(i)(y) to be calculated on the basis of a 360-day year for the
actual number of days elapsed and to be payable monthly in arrears on the first
day of each month and on the Termination Date and (z) to Lender for the benefit
of the Issuer, any and all customary fees and expenses in connection with any
Standby Letter of Credit, including, without limitation, in connection with the
issuance, amendment or renewal of any such Standby Letter of Credit, (all of the
foregoing fees, the “Letter of Credit Fees”).  All such charges shall be deemed
earned in full on the date when the same are due and payable hereunder and shall
not be subject to rebate or pro-ration upon the termination of this Agreement
for any reason.  Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in the Issuer’s prevailing charges for that type of
transaction.  Upon and after the occurrence of an Event of Default, and during
the
 
 
33

--------------------------------------------------------------------------------

 
 
continuation thereof, Lender may increase the Letter of Credit Fees set forth in
Section 2.14(b)(i)(y) by two percent (2.0%) per annum.
 
(ii)           On demand from Lender at any time following (x) the occurrence
and continuation of an Event of Default or (y) any termination of the Revolving
Loan Commitment, Borrower will cause cash to be deposited and maintained in an
account with Lender, as cash collateral for the Obligations, in an amount equal
to one hundred and five percent (105%) of the Letter of Credit Reserve, and
Borrower hereby irrevocably authorizes Lender, in its discretion, on Borrower’s
behalf and in Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by Borrower, in the amounts required
to be made by Borrower, out of the proceeds of Accounts or other Collateral or
out of any other funds of Borrower coming into Lender’s possession at any
time.  Lender will invest such cash collateral (less applicable reserves) in
such short-term money-market items as to which Lender and Borrower mutually
agree and the net return on such investments shall be credited to such account
and constitute additional cash collateral.  Borrower may not withdraw amounts
credited to any such account except upon payment and performance in full of all
Obligations and termination of this Agreement.
 
2.15.       LIBOR Rate Provisions.
 
(a)           LIBOR Election.  So long as no Event of Default has occurred and
is continuing, Borrower may, by notifying Lender prior to 2:00 p.m.  (New York
time) by the LIBOR Deadline, elect to exercise Borrower’s option (the “LIBOR
Option”) to (i) convert at any time all or any part of designated outstanding
Advances equal to $100,000 and integral multiples of $100,000 in excess of that
amount (other than Overadvances) from Base Rate Loans to LIBOR Rate Loans or
(ii) upon the expiration of any Interest Period applicable to a LIBOR Rate Loan,
to (a) continue all or any portion of such LIBOR Rate Loan equal to $100,000 and
integral multiples of $100,000 in excess of that amount (other than
Overadvances) as a LIBOR Rate Loan or (b) convert all or any portion of such
LIBOR Rate Loan to a Base Rate Loan.  The succeeding Interest Period(s) of such
continued or converted Advance commence on the last day of the Interest Period
of the Advance to be continued or converted. Notice of Borrower’s election of
the LIBOR Option for any Interest Period shall be made by delivery by Borrower
to Lender of a Notice of Continuation/Conversion with respect to any such
conversion/continuation received by Lender before the LIBOR Deadline, or by
telephonic notice to Lender by Borrower received by Lender before the LIBOR
Deadline (to be confirmed by delivery to Lender of a Notice of
Continuation/Conversion received by Lender prior to 2:00 p.m. (New York time) on
the same day).  The Notice of Continuation/Conversion with respect to such
conversion/continuation shall certify: (1) the proposed conversion/continuation
date (which shall be a Business Day); (2) the amount of the Advance to be
converted/continued; and (3) in the case of conversion to, or a continuation of,
a LIBOR Rate Loan, the requested Interest Period.  Upon the expiration of an
Interest Period for a LIBOR Rate Loan, in the absence of a new Notice of
Continuation/Conversion or a telephonic notice received by Lender by the LIBOR
Deadline, the LIBOR Rate Loan then maturing shall be automatically converted to
a Base Rate Loan. Each Notice of Continuation/Conversion shall be
 
 
34

--------------------------------------------------------------------------------

 
 
irrevocable and binding on Borrower.  At any time that an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that Advances bear interest determined by reference to the LIBOR Rate, and
Lender shall have the right to convert the interest rate on all outstanding
LIBOR Rate Loans to the rate then applicable to Base Rate Loans hereunder for
the remainder of such Interest Period.
 
(b)           Base Rate Loans in Absence of LIBOR Election Availability.  If
Borrower is not entitled to exercise the LIBOR Option for such Interest Period,
then interest on all of the Advances (including Advances that were treated as
LIBOR Rate Loans during the immediately preceding Interest Period) shall be
determined for such Interest Period by reference to the Base Rate.
 
(c)           Special Provisions Applicable to LIBOR Rate.
 
(i)           The LIBOR Rate may be adjusted by Lender on a prospective basis to
take into account any additional or increased costs to Lender of maintaining or
obtaining any eurodollar deposits or increased costs, in each case, due to
changes in Applicable Law occurring subsequent to the commencement of the then
applicable Interest Period, including changes in tax laws (except changes of
general applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
by reference to the LIBOR Rate.  In any such event, Lender shall give Borrower
notice of such a determination and adjustment and, upon its receipt of the
notice from Lender, Borrower may, by notice to Lender (A) require Lender to
furnish to Borrower a statement setting forth the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (B) repay
the LIBOR Rate Loans with respect to which such adjustment is made.
 
(ii)           In the event that any change in any law, regulation, treaty, or
directive, or any change therein or in the interpretation or application
thereof, shall at any time after the date hereof, in the reasonable opinion of
Lender, make it unlawful for Lender to fund or maintain LIBOR Rate Loans or to
continue such funding or maintaining, or to determine or charge interest rates
by reference to the LIBOR Rate, or Lender determines (which determination shall
be conclusive and binding upon all parties hereto) that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the LIBOR Rate, Lender shall give notice of such
changed circumstances or determination to Borrower, and (A) with respect to any
LIBOR Rate Loans that are outstanding, the date specified in Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans thereafter shall accrue interest
at the rate then applicable to Base Rate Loans, and (B) Borrower shall not be
entitled to elect the LIBOR Option until such notice has been withdrawn.
 
(d)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, Lender is not required to actually acquire
eurodollar
 
 
35

--------------------------------------------------------------------------------

 
 
deposits to fund or otherwise match fund any Advance as to which interest
accrues by reference to the LIBOR Rate.
 
(e)           No more than a total of five (5) LIBOR Rate Loans may be
outstanding at any time.
 
(f)           Borrower shall indemnify Lender and hold Lender harmless from and
against any and all losses or expenses that Lender may sustain or incur as a
consequence of any prepayment, conversion of or any default by Borrower in the
payment of the principal of or interest on any LIBOR Rate Loan or failure by
Borrower to complete a Borrowing of, a prepayment of or conversion of or to a
LIBOR Rate Loan after a Notice of Borrowing or a Notice of
Continuation/Conversion with respect thereto has been given, including, but not
limited to, any interest payable by Lender to lenders of funds obtained by it in
order to make or maintain its LIBOR Rate Loans hereunder.  A certificate as to
any additional amounts payable pursuant to the foregoing sentence submitted by
Lender to Borrower shall be conclusive absent manifest error.
 
2.16.       Capital Requirements.  If, after the date hereof, Lender reasonably
determines that (a) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (b) compliance by Lender
or its parent bank holding company with any guideline, request, or directive of
any such entity regarding capital adequacy (whether or not having the force of
law), has the effect of reducing the return on Lender’s or such holding
company’s capital as a consequence of Lender’s obligations hereunder to a level
below that which Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
Lender to be material, then Lender may notify Borrower thereof.  Following
receipt of such notice, Borrower agrees to pay Lender on demand the amount of
such reduction of return of capital as and when such reduction is determined,
payable within 90 days after presentation by Lender of a statement in the amount
and setting forth in reasonable detail Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error) so long as such demand is made by
Lender within 90 days of any such determination by Lender.  In determining such
amount, Lender may use any reasonable averaging and attribution methods. For
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines, interpretations
or directives thereunder or issued in connection therewith (whether or not
having the force of law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a change in law regardless of the
date enacted, adopted, issued, promulgated or implemented.
 
 
36

--------------------------------------------------------------------------------

 
 
3.
CONDITIONS; TERM OF AGREEMENT

 
3.1.         Conditions Precedent to Effectiveness.  The effectiveness of this
Agreement is subject to the fulfillment, to the satisfaction of Lender, of each
of the conditions precedent set forth below:
 
(a)           Lender shall have received Filing Authorization Letters, duly
executed by Borrower and Lender shall have filed appropriate financing
statements on Form UCC-1 in such office or offices as may be necessary or, in
the opinion of Lender, desirable to perfect the Lender’s Liens in and to the
Collateral, including without limitation, financing statements naming Borrower
as debtor, and Lender, as secured party, describing all assets of Borrower in
form reasonably satisfactory to Lender;
 
(b)           Lender shall have received each of the following documents, in
form and substance reasonably satisfactory to Lender, duly executed, and each
such document shall be in full force and effect:
 
(i)           this Agreement,
 
(ii)           the Guaranty,
 
(iii)           the Pledge Agreement,
 
(iv)           the Trademark Security Agreement,
 
(v)           the Closing Certificate,
 
(vi)           the Disbursement Letter, and
 
(vii)           releases, terminations or, where approved by Lender,
subordinations of all security interests, liens and encumbrances on the
Collateral, together with such UCC-3 termination or partial release statements
in connection therewith as may be required by Lender.
 
(c)           Lender shall have received a certificate from the corporate
secretary  (or a manager in the case of a limited liability company) of each
Obligated Party (i) attesting to the duly adopted resolutions of such Person’s
Board of Directors authorizing execution, delivery and performance of the Loan
Documents to which it is a party and authorizing specific officers of such
Person to execute the same, and (ii) attesting to the incumbency and signatures
of such specific officers of such Person;
 
(d)           Lender shall have received for each Obligated Party copies of such
Person’s Governing Documents, as amended, modified, or supplemented to the
Closing Date, certified by its corporate secretary (or a manager in the case of
a limited liability company);
 
 
37

--------------------------------------------------------------------------------

 
 
(e)           Lender shall have received certificates of status with respect to
each Obligated Party, dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officers of the jurisdiction of
organization of such Person and each other jurisdiction in which its failure to
be duly qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Person is in good standing in such
jurisdiction;
 
(f)           Lender shall have received all certificates of insurance as are
required by Section 6.6, the form and substance of which shall be reasonably
satisfactory to Lender together with endorsements to such policies naming Lender
as lender loss payee and additional insured, in form and substance reasonably
satisfactory to Lender;
 
(g)           Lender shall have received an opinion of counsel to the Obligated
Parties, in form and substance reasonably satisfactory to Lender;
 
(h)           Lender shall have confirmed prior receipt of the Closing Date
Projections;
 
(i)           Borrower shall have paid (i) all of Lender’s costs and expenses
incurred in connection with underwriting, approving, negotiating, preparing and
closing of the Loan Documents, and (ii) all Lender Expenses incurred in
connection with the transactions evidenced by this Agreement;
 
(j)           Lender shall have received (i) a monthly revenue report of the
Borrower for the month ended August 31, 2012, and (ii) Parent’s annual 2012
budget, in each case in form and substance satisfactory to Lender;
 
(k)           Lender shall have received a true and complete copy of the Gold
Peak Settlement Agreement;
 
(l)           Obligated Parties shall have paid all amounts due pursuant to the
Gold Peak Settlement Agreement; and
 
(m)           all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to
Lender.
 
3.2.         Conditions Precedent to all Extensions of Credit.  The obligation
of the Lender to make Advances or issue Standby Letters of Credit at any time
(or to extend any other credit hereunder, but excluding Advances, the proceeds
of which are to reimburse Lender for amounts drawn under a Standby Letter of
Credit) shall be subject to the satisfaction or waiver of each of the following
conditions precedent:
 
(a)           the representations and warranties contained in this Agreement
(other than any representations and warranties provided under Section 5.2) and
the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that
 
 
38

--------------------------------------------------------------------------------

 
 
already are qualified or modified as to “materiality” or “Material Adverse
Change” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of the date
of such Advance, Standby Letter of Credit or other extension of credit, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date),
 
(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such Advance or other extension of credit, nor shall
either result from the making thereof, and
 
(c)           in the case of any Standby Letters of Credit requested to be
issued, after giving effect thereto, the aggregate Maximum Undrawn Amount of all
Standby Letters of Credit shall not exceed the maximum amount permitted under
Section 2.4.
 
3.3.         Term.  This Agreement shall become effective upon the execution and
delivery hereof by Borrower and Lender and shall continue in full force and
effect for a term ending on the Maturity Date.  The foregoing notwithstanding,
the Lender shall have the right to terminate its obligations under this
Agreement upon notice upon the occurrence and during the continuation of an
Event of Default.
 
3.4.         Effect of Termination.  On the Termination Date, all Obligations
(including all Bank Products Obligations, unless otherwise agreed by the
relevant Bank Product Provider) immediately shall become due and payable without
notice or demand (including providing cash collateral to be held by Lender for
the benefit of the Bank Product Providers with respect to the then extant Bank
Products Obligations).  No termination of this Agreement, however, shall relieve
or discharge any Obligated Party of their duties, Obligations, or covenants
hereunder or under any other Loan Documents, and the Lender’s Liens in the
Collateral shall remain in effect until all Obligations have been paid in full,
and the Lender’s obligations to provide additional credit hereunder have been
terminated.  When this Agreement has been terminated and all of the Obligations
have been paid in full, and the Lender’s obligations to provide additional
credit under the Loan Documents have been terminated irrevocably, (a) Lender
will execute and deliver, or authorize the filing of, any UCC termination
statements, lien releases, mortgage releases, re-assignments of Trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, the Lender’s Liens and all notices of security
interests and liens previously filed by Lender with respect to the Obligations,
and (b) the fees set forth in Section 2.14 hereof will no longer accrue.
 
3.5.         Early Termination by Borrower.  Borrower has the option, at any
time upon sixty (60) days’ prior written notice to Lender, to terminate this
Agreement by paying to Lender, in full and in cash, all Obligations (including
delivering to Lender cash collateral (i) with respect to all then extant Bank
Products Obligations, to be held by Lender for the benefit of the Bank Product
Providers but excluding any contingent Obligations and (ii) in an amount equal
to one hundred and five percent (105%) of the Letter of Credit Reserve).
 
 
39

--------------------------------------------------------------------------------

 
 
4.
CREATION OF SECURITY INTEREST

 
4.1.         Grant of Security Interest.  Borrower hereby grants to Lender, for
the benefit of Lender (and any Bank Product Provider to the extent that it has
provided Bank Products to any Obligated Party), a continuing security interest
in all of Borrower’s right, title, and interest in all currently existing and
hereafter acquired or arising Collateral in order to secure prompt repayment of
any and all of the Obligations in accordance with the terms and conditions of
the Loan Documents and in order to secure prompt performance by Borrower of each
of its covenants and duties under the Loan Documents.  The Lender’s Liens in and
to the Collateral shall attach to all Collateral without further act on the part
of Lender or Borrower.  Except to the extent expressly set forth this Agreement,
Borrower has no authority, express or implied, to dispose of any item or portion
of the Collateral.
 
4.2.         Collection Accounts, General Intangibles and Chattel Paper.  At any
time after the occurrence and during the continuation of an Event of Default,
Lender or Lender’s designee may (i) notify obligors that Accounts, Chattel Paper
or General Intangibles of Borrower have been assigned to Lender or that Lender
has a security interest therein and (ii) collect with respect to all Chattel
Paper or General Intangibles of Borrower directly and charge the collection
costs and expenses to the Loan Account.
 
4.3.         Filing of Financing Statements; Commercial Tort Claims.
 
(a)           Borrower authorizes Lender to file any financing statement
necessary or desirable to effectuate the transactions contemplated by the Loan
Documents, and any continuation statement or amendment with respect thereto, in
any appropriate filing office without the signature of Borrower where permitted
by Applicable Laws.  Borrower hereby ratifies the filing of any such financing
statement filed without the authorization of Borrower prior to the date hereof.
 
(b)           If Borrower acquires any commercial tort claim (other than any
Excluded Commercial Tort Claim) after the date hereof, Borrower shall promptly
(but in any event within 5 Business Days after such acquisition) deliver to
Lender a written description of such commercial tort claim and shall deliver a
written agreement, in form and substance satisfactory to Lender, pursuant to
which Borrower shall grant a perfected security interest in all of its right,
title and interest in and to such commercial tort claim to Lender, as security
for the Obligations (a “Commercial Tort Claim Assignment”).
 
4.4.         Delivery of Additional Documentation Required.  At any time upon
the request of Lender, Borrower shall execute and deliver to Lender, any and all
financing statements, original financing statements in lieu of continuation
statements, fixture filings, security agreements, pledges, assignments,
Commercial Tort Claim Assignments, endorsements of certificates of title, and
all other documents (collectively, the “Additional Documents”) that Lender may
request in its Permitted Discretion, in form and substance reasonably
satisfactory to Lender, to create, perfect and continue perfected or better
perfect the Lender’s Liens in the Collateral (whether now owned or hereafter
arising or acquired), to create and perfect Liens in favor of Lender in any Real
Property or other Collateral
 
 
40

--------------------------------------------------------------------------------

 
 
acquired by Borrower after the Closing Date, and in order to fully consummate
all of the transactions contemplated hereby and under the other Loan
Documents.  To the maximum extent permitted by Applicable Law, if Borrower fails
to execute and deliver such Additional Documents (other than financing
statements, original financing statements in lieu of continuation statements or
fixture filings) within 10 Business Days after such written request, Borrower
authorizes Lender to execute any such Additional Documents in Borrower’s name
and authorizes Lender to file such executed Additional Documents in any
appropriate filing office.
 
4.5.          Intellectual Property.
 
(a)           The Borrower shall notify Lender immediately if it knows or has
reason to know that any application or registration relating to any material
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding the Borrower’s ownership of any material Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.
 
(b)           In no event shall the Borrower, either directly or through any
agent, employee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Lender prior written notice thereof, and, upon request of Lender,
the Borrower shall execute and deliver any and all security agreements as Lender
may request to evidence the Lender’s first priority Lien on such Patent,
Trademark or Copyright, and the General Intangibles of Borrower relating thereto
or represented thereby.
 
(c)           The Borrower shall take all actions necessary or requested by
Lender to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each Patent, Trademark and
Copyright (now or hereafter existing), including the filing of applications for
renewal, affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings, unless the Borrower shall reasonably
determine that such Patent, Trademark or Copyright is not material to the
conduct of Borrower’s business.
 
(d)           The Borrower shall promptly sue for infringement, misappropriation
or dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the Borrower
shall deem reasonably appropriate under the circumstances to protect such
Patent, Trademark or Copyright, except to the extent the failure to take any
such action could not reasonably be expected to result in a Material Adverse
Change.
 
(e)           On such periodic basis as Lender shall reasonably require,
Borrower shall (i) cause all material Patents, Copyrights, and Trademarks
acquired or created by any
 
 
41

--------------------------------------------------------------------------------

 
 
Obligated Party that are not already the subject of a registration with the
appropriate filing office (or an application therefor diligently prosecuted) to
be registered with such appropriate filing office in a manner sufficient to
impart constructive notice of any Obligated Party’s ownership thereof (unless
Borrower determines, in its reasonable discretion, that the failure to so apply
or register will not result in a Material Adverse Change to any Obligated
Party’s business), and (ii) cause to be prepared, executed, and delivered to
Lender supplemental schedules to the applicable Loan Documents to identify such
Patents, Copyrights, and Trademarks as being subject to the Liens created
thereunder.
 
4.6.         [Intentionally Deleted].
 
4.7.         Right to Inspect.  Lender (through any of its officers, employees,
or agents) shall have the right (at the Borrower’s expense):
 
(a)           (i) So long as no Event of Default has occurred and is continuing,
once per fiscal year, during normal business hours and after reasonable prior
notice and (ii) if an Event of Default has occurred and is continuing, at
Lender’s discretion, to: (A) inspect the Books and make copies or abstracts
thereof, (B) for the purpose of reviewing or inspecting Collateral, access any
and all storage facilities (including any electronic vault or database) where
any Collateral or information relating to Collateral may be stored and check,
test, and appraise the Collateral, or any portion thereof, in order to verify
Borrower’s financial condition or the amount, quality, value, condition of, or
any other matter relating to, the Collateral and (C) visit the properties of
Borrower, discuss Borrower’s business, assets, liabilities, financial condition,
results of operations and business prospects, insofar as the same are reasonably
related to the rights of the Lender hereunder or under any of the Loan
Documents, with Borrower’s principal officers, independent accountants and other
professionals providing services to Borrower, and any other Person, provided,
that a Responsible Officer of the Borrower or Parent shall have the right to
participate in any such meeting or discussion with such accountants,
professionals and other Persons, provided, further that Borrower shall make such
Responsible Officer available for such meetings or discussions during normal
business hours at such time as is mutually agreed; and
 
(b)           If an Actionable Default has occurred and is continuing, at
Lender’s discretion, to communicate directly with any and all Account Debtors to
verify the existence and terms of their respective Accounts; provided that
nothing in this Section 4.7(b) shall be construed to grant Lender any rights of
examination and inspection with respect to any Account Debtor which are greater
than Borrower’s rights of examination and inspection with respect to such
Account Debtor.
 
4.8.         Securities Accounts.  No arrangement contemplated hereby in respect
of any Securities Accounts or other Investment Property shall be modified by
Borrower without the prior written consent of Lender.  Upon the occurrence and
during the continuation of an Event of Default, Lender may notify any securities
intermediary to liquidate the applicable Securities Account or any related
Investment Property maintained or held thereby and remit the proceeds thereof as
directed by Lender.
 
 
42

--------------------------------------------------------------------------------

 
 
 
4.9.         Borrower’s Perfection.  Lender is authorized to file any UCC-3
statements of continuation, assignment or amendment as it may determine in its
Permitted Discretion to be necessary to enable it to protect and maintain its
interests under this Agreement.  Borrower shall execute such other financing
statements and amendments thereof, in form and substance satisfactory to Lender,
as Lender may reasonably request in order to protect and maintain its interests
under this Agreement.
 
5.
REPRESENTATIONS AND WARRANTIES

 
In order to induce Lender to enter into this Agreement, the Borrower and Parent
make the following representations and warranties to Lender which shall be true,
correct, and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Change” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification), as of the Closing
Date, and (except with respect to the representations and warranties under
Section 5.2) as of the date of the making of each Advance and issuance of each
Standby Letter of Credit (or other extension of credit) made or issued
thereafter, as though made on and as of the date of such Advance or Standby
Letter of Credit (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true, correct and complete as of
such earlier date).
 
5.1.         No Encumbrances.  Borrower has good title to the Collateral, free
and clear of Liens except for Permitted Liens and except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.
 
5.2.         Disaster Recovery.  Each Obligated Party has established and
maintains a disaster recovery plan capable of remote operation through backup
servers.
 
5.3.         Location of Books and Equipment.  The Books are not stored with a
bailee, warehouseman, or similar party and are located in the Obligated Parties’
possession only at the locations identified on Schedule 5.3, as such schedule
may be amended from time to time in accordance with this Agreement.  All
Equipment of each Obligated Party consisting of computers and servers are
located at the locations identified (i) on Schedule 5.3, as such schedule may be
amended from time to time in accordance with this Agreement, (ii) or otherwise
in a notice to Lender.
 
5.4.         Due Organization and Qualification; Capitalization; Location of
Chief Executive Office; FEIN.
 
(a)           The jurisdiction of organization of each Obligated Party is set
forth on Schedule 5.4(a), as such schedule may be amended from time to time in
accordance with this Agreement.
 
 
43

--------------------------------------------------------------------------------

 
 
(b)           The chief executive office of each Obligated Party is located at
the address indicated on Schedule 5.4(b), as such schedule may be amended from
time to time in accordance with this Agreement, and the FEIN of each Obligated
Party is identified in Schedule 5.4(b), as such schedule may be amended from
time to time in accordance with this Agreement.
 
(c)           Set forth on Schedule 5.4(c) (as such schedule may be amended from
time to time in accordance with this Agreement), is a complete and accurate list
of each Obligated Party’s direct and indirect Subsidiaries, showing the
jurisdiction of their organization.
 
(d)           Each Obligated Party is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization and qualified to
do business in any state where the failure to be so qualified reasonably could
be expected to result in a Material Adverse Change.  No Obligated Party is
required to obtain any licenses, permits or approvals from any Governmental
Authority in order to engage in its line of business which it has not duly
obtained or the failure of which to obtain could reasonably be expected to
result in a Material Adverse Change.
 
(e)           Set forth on Schedule 5.4(e) (as such schedule may be amended from
time to time in accordance with this Agreement), is a complete and accurate
description of the authorized Equity Interests of each Obligated Party by class,
and, as of the Closing Date, a description of the number of shares of each such
class that are issued and outstanding.  All of the outstanding Equity Interests
of each such Obligated Party has been validly issued and is fully paid and
non-assessable.  Other than as described on Schedule 5.4(e) (as such schedule
may be amended from time to time in accordance with this Agreement), there are
no subscriptions, options, warrants, or calls relating to any shares of any
Obligated Party’s Equity Interests, including any right of conversion or
exchange under any outstanding security or other instrument.  Except as
described on Schedule 5.4(e), no Obligated Party is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any of
its Equity Interests or any security convertible into or exchangeable for any of
its Equity Interests.
 
(f)           As of the Closing Date, no Obligated Party holds any commercial
tort claims (other than any Excluded Commercial Tort Claim), except as set forth
on Schedule 5.4(f).
 
5.5.         Due Authorization; No Conflict.
 
(a)           The execution, delivery, and performance by each Obligated Party
of this Agreement and the other Loan Documents to which it is a party have been
duly authorized by all necessary action on the part of each such Obligated
Party.
 
(b)           The execution, delivery, and performance by each Obligated Party
of this Agreement and the other Loan Documents to which it is a party do not and
will not (i) violate any provision of federal, state, or local law or regulation
applicable to such Obligated Party, the Governing Documents of such Obligated
Party, or any order, judgment,
 
 
44

--------------------------------------------------------------------------------

 
 
or decree of any court or other Governmental Authority binding on such Obligated
Party, (ii) conflict with, result in a breach of, or constitute (with due notice
or lapse of time or both) a default under any material contractual obligation of
such Obligated Party, except for such conflicts which could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Change, (iii) result in or require the creation or imposition of any Lien of any
nature whatsoever upon any properties or assets of such Obligated Party, other
than Permitted Liens, or (iv) require any approval of such Obligated Party’s
interest holders or any approval or consent of any Person under any material
contractual obligation of such Obligated Party which, in any such case, has not
already been obtained and that are still in full force and effect.
 
(c)           Other than the filing of the financing statements, the execution,
delivery, and performance by each Obligated Party, and the other Persons party
to this Agreement, and the other Loan Documents to which such Obligated Party is
a party do not and will not require any registration with, consent, or approval
of, or notice to, or other action with or by, any Governmental Authority or
other Persons.
 
(d)           This Agreement and the other Loan Documents to which each
Obligated Party is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by each Obligated Party (as applicable)
will be the legally valid and binding obligations of such Obligated Party (as
applicable) enforceable against each such Obligated Party in accordance with
their respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
 
(e)           The Lender’s Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens.
 
5.6.         Litigation.  Other than those matters disclosed on Schedule 5.6,
there are no actions, suits, or proceedings (other than the Gold Peak
Litigation) pending or, to the best knowledge of Borrower, threatened against
any Obligated Party that, either individually or in the aggregate, if determined
adversely, could reasonably be expected to result in a Material Adverse Change.
 
5.7.         No Material Adverse Change.  All financial statements relating to
Parent on a consolidated basis that have been delivered by Borrower to Lender
have been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, the financial
condition of Parent on a consolidated basis as of the date thereof and results
of operations for the period then ended.  There has not been a Material Adverse
Change with respect to any Obligated Party since December 31, 2011, except that
any effect resulting from any matter disclosed in  the annual report on Form
10-K for Borrower for the year ended December 31, 2011 (other than disclosures
in the “Risk Factors” or “Forward Looking Statements” sections of such reports
or any other disclosures in such reports to the extent they are similarly
predictive or forward-looking in nature)
 
 
45

--------------------------------------------------------------------------------

 
 
shall not be considered when determining whether a Material Adverse Change shall
have occurred.
 
5.8.         Fraudulent Transfer.
 
(a)           Each Obligated Party is Solvent.
 
(b)           No transfer of property is being made by any Obligated Party and
no obligation is being incurred by any Obligated Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Obligated Party.
 
5.9.          ERISA.  No Obligated Party, nor any of their ERISA Affiliates,
maintains or contributes to any Benefit Plan.
 
5.10.       Environmental Condition.  Except as could not reasonably be
expected  to result in a Material Adverse Change, (a) to Borrower’s knowledge,
no Real Property of any Obligated Party has ever been used by such Obligated
Party, or by previous owners or operators thereof, for the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
in each case, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to Borrower’s knowledge, no Real Property of
any Obligated Party has ever been designated or identified by any Governmental
Authority pursuant to any Environmental Law on any lists or registries of
Hazardous Materials disposal sites, (c) no Obligated Party has received notice
that an Environmental Lien has attached to any revenues or to any Real Property
owned or operated by such Obligated Party, and (d) no Obligated Party has
received a summons, citation, notice, or directive from the Environmental
Protection Agency or any other federal or state governmental agency concerning
any action or omission by such Obligated Party resulting in the releasing or
disposing of Hazardous Materials into the environment.
 
5.11.       Brokerage Fees.  No Obligated Party has utilized the services of any
broker or finder in connection with Borrower’s obtaining financing from Lender
under this Agreement, and no brokerage commission or finder’s fee is payable by
any Obligated Party in connection herewith.
 
5.12.       Intellectual Property.  Each Obligated Party owns, or holds licenses
in, all Trademarks, trade names, Copyrights, Patents, patent rights, and
licenses that are necessary to the conduct of its business as currently or
proposed to be conducted.  Attached hereto as Schedule 5.12 is a true, correct,
and complete listing of all material Patents, patent applications, Trademarks,
trademark applications, Copyrights, and copyright registrations as to which each
Obligated Party is the owner or is an exclusive licensee.  This Agreement is
effective to create a valid and continuing Lien and, upon filing appropriate
financing statements, fully perfected first priority Liens in favor of Lender on
Borrower’s Copyrights, Patents and Trademarks (except as priority may be
affected by Permitted Liens), such perfected Liens are enforceable as such as
against any and all creditors of and purchasers from Borrower, and all action
necessary or desirable
 
 
46

--------------------------------------------------------------------------------

 
 
reasonably requested by Lender to protect and perfect the Lender’s Lien on
Borrower’s Copyrights, Patents and Trademarks shall have been duly taken.

5.13.       Leases.  Other than as described on Schedule 5.13, no Obligated
Party is party to any lease agreement.  No Books are located on any leased
premises except as described in Schedule 5.3 (as such schedule may be amended
from time to time in accordance with this Agreement).  Each Obligated Party
enjoys peaceful and undisturbed possession under all leases material to their
business and to which they are parties, as lessee, or under which they are
operating, and all of such leases are valid and subsisting and no material
default by any Obligated Party exists under any of them.
 
5.14.       Deposit Accounts and Securities Accounts.  Set forth on Schedule
5.14 (as updated from time to time) or otherwise in a notice to Lender are all
of each Obligated Party’s Deposit Accounts and Securities Accounts, including,
with respect to each depository or securities intermediary, as the case may be:
(a) the name and address of such depository or securities intermediary, and (b)
the account numbers of the Deposit Accounts or Securities Accounts maintained
with such depository or securities intermediary.
 
5.15.       Complete Disclosure.  All written factual information (taken as a
whole) (other than projections and information of a general economic or industry
nature) furnished by or on behalf of each Obligated Party in writing to Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement, the other
Loan Documents, or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of each Obligated Party in writing to Lender will be, true and accurate,
in all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided.  On the date that it was delivered to Lender by Borrower, the Closing
Date Projections represented, and as of the date on which any other Projections
are delivered to Lender, such additional Projections will represent Parent’s
good faith best estimate based on assumptions believed to be reasonable at the
time of the future performance of the Obligated Parties for the periods covered
thereby; provided, however that the actual results during the periods covered
may differ from the projected results and that such difference may be material
and that Borrower makes no representation that such projections will in fact be
realized.  There has been no material change to the Closing Date Projections
between the date of delivery of the same to Lender and the Closing Date.
 
5.16.       Indebtedness.  (a) Set forth on Schedule 5.16 is a true and complete
list of all Indebtedness of each Obligated Party outstanding immediately prior
to the Closing Date that is to remain outstanding after the Closing Date, and
such Schedule accurately reflects the aggregate principal amount of such
Indebtedness as of the Closing Date; (b) immediately after giving effect to this
Agreement and the funding of the initial Advances
 
 
47

--------------------------------------------------------------------------------

 
 
hereunder, no default by any Obligated Party has occurred and is continuing with
respect to any Indebtedness of such Obligated Party.
 
5.17.       Investment Company Status.  No Obligated Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
 
5.18.       Patriot Act.  To the extent applicable, each Obligated Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001 (Title III of Pub.  L.  107-56
(signed into law October 26, 2001)) (the “Patriot Act”).  No part of the
proceeds of the loans made hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
 
5.19.       OFAC.  No Obligated Party (a) is a Sanctioned Person or a Sanctioned
Entity, (b) has assets located in Sanctioned Entities, or (c) derives any of its
revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities, in each case, that would constitute a violation of
Applicable Laws.  To the best of its knowledge, neither the proceeds of any
Advance nor Standby Letter of Credit will be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity, in each case, that would constitute a violation
of Applicable Laws.
 
5.20.       [Intentionally Deleted].
 
5.21.       Margin Stock.  No portion of any Advance made to the Borrower is to
be used for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.
 
5.22.       Compliance with Laws and Agreements.  Each Obligated Party is in
compliance in all material respects with all Applicable Laws applicable to it or
its property and all material agreements and other instruments binding upon it
or its property, except in such instances in which (i) such requirement of
Applicable Law is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.
 
6.
AFFIRMATIVE COVENANTS

 
 
48

--------------------------------------------------------------------------------

 
 
Borrower and Parent covenant and agree that, so long as any credit hereunder
shall be available and until payment in full of the Obligations, Borrower and
Parent shall, and shall cause each other Obligated Party to, do all of the
following:
 
6.1.         Accounting System.  Maintain a system of accounting that enables
such Obligated Parties to produce financial statements in accordance with GAAP
and maintain records pertaining to the Collateral that contain information as
from time to time reasonably may be requested by Lender.
 
6.2.         Financial Statements, Reports, Certificates.  Deliver to Lender:
 
(a)           as soon as available, but in any event by no later than the
earlier of (y) five (5) days after the date on which Parent files its Form 10-Q
with the SEC and (z) forty five (45) days following the last day of each of
Parent’s first three (3) fiscal quarters of each fiscal year,
 
(i)           a consolidated balance sheet and income statement covering the
operations of Parent and its direct and indirect Subsidiaries during such period
and the year-to-date period ending thereon, with comparisons against the balance
sheet for the immediately preceding fiscal year and income statement for the
corresponding period during the immediately preceding fiscal year, (it being
agreed that the furnishing of Parent’s quarterly report on Form 10-Q for each
such fiscal quarter, as filed with the SEC, will satisfy Parent’s and Borrower’s
obligations under this subsection 6.2(a)(i) with respect to such fiscal
quarter),
 
(ii)           a Compliance Certificate signed by the chief financial officer
and/or chief accounting officer of Borrower certifying that:
 
(1)           the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Parent and its direct and indirect Subsidiaries, and
demonstrating the compliance by Parent on a consolidated basis at the end of
such quarter with all financial covenants required to be tested hereunder, and
 
(2)           there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action the
applicable Obligated Party has taken, is taking, or proposes to take with
respect thereto),
 
(b)           as soon as available, but in any event by no later than the
earlier of (y)  five (5) days after the date on which Parent files its Form 10-K
with the SEC and (z) ninety (90) days following the last day of each of Parent’s
fiscal years, consolidated financial statements of Parent and its direct and
indirect Subsidiaries for each such fiscal year, audited by independent
certified public accountants acceptable to Lender in Lender’s Permitted
Discretion and certified, without any qualifications (including any (A) “going
 
 
49

--------------------------------------------------------------------------------

 
 
concern” or like qualification or exception, or (B) qualification or exception
as to the scope of such audit, by such accountants to have been prepared in
accordance with GAAP) (it being agreed that the furnishing of Parent’s annual
report on Form 10-K for each such fiscal year as filed with the SEC, will
satisfy Parent’s and Borrower’s obligation under this subsection 6.2(b) with
respect to such fiscal year except with respect to the requirement that such
financial statements be reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit), together with a certificate of such accountants addressed to Lender
stating that such accountants do not have knowledge of the existence of any
Default or Event of Default.  Such annual financial statements shall be
accompanied by a Compliance Certificate signed by the chief financial officer
and/or chief accounting officer of Borrower certifying that:
 
(1)           Parent is in compliance on a consolidated basis at the end of such
fiscal year with all financial covenants required to be tested hereunder,
 
(2)           the financial statements delivered hereunder have been prepared in
accordance with GAAP and fairly present in all material respects the financial
condition of Parent and its direct and indirect Subsidiaries, and
 
(3)           there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action the
applicable Obligated Party has taken, is taking, or proposes to take with
respect thereto),
 
(c)           as soon as available, but in any event within twenty (20) days
after the last day of each calendar month, a report of revenue of the Borrower
for the calendar month previously ended,
 
(d)           as soon as available, but in any event on or before January 31 of
each fiscal year of Parent, copies of Projections for such fiscal year, all as
certified by the chief financial officer of Parent as being such officer’s good
faith best estimate of the financial performance of Parent and its direct and
indirect Subsidiaries during the period covered thereby,
 
(e)           promptly, but in any event within five (5) Business Days after
Borrower has knowledge of any event or condition that constitutes a Default or
an Event of Default, notice thereof and a statement of the curative action that
the applicable Obligated Party proposes to take with respect thereto,
 
(f)           promptly after the commencement thereof, but in any event within
five (5) Business Days after the service of process with respect thereto on any
Obligated Party, notice of all actions, suits, or proceedings brought by or
against such Obligated Party before any Governmental Authority which, if
determined adversely to such Obligated Party, could reasonably be expected to
result in a Material Adverse Change,
 
 
50

--------------------------------------------------------------------------------

 
 
(g)           promptly, but in any event within ten (10) Business Days after
Borrower has knowledge thereof, notify Lender of any material negative changes
to Borrower’s customer renewal rates,
 
(h)           promptly, but in any event within five (5) Business Days after
receipt thereof, notify Lender of any Obligated Party’s receipt of proceeds of
insurance claims in connection with the Gold Peak Litigation, and
 
(i)           upon the request of Lender, any other information reasonably
requested relating to the financial condition of any Obligated Party.
 
6.3.         Title to Property.  Upon Lender’s reasonable request, promptly
deliver to Lender, properly endorsed, any and all evidences of ownership of,
certificates of title, or applications for title to any items of Collateral.
 
6.4.         Maintenance of Properties.  Maintain and preserve all of its
properties which are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all leases to which it is a party as lessee
so as to prevent any loss or forfeiture thereof or thereunder, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change.  Borrower shall not permit any item of Collateral to become a
fixture to Real Property owned or operated by Borrower or an accession to other
property, and such Collateral shall at all times remain personal property.
 
6.5.         Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against any
Obligated Party or any of their assets to be paid in full, before delinquency or
before the expiration of any extension period, except to the extent that the
validity of such assessment or tax shall be the subject of a Permitted
Protest.  Borrower will and will cause each Obligated Party to make timely
deposit of all withholding taxes required of it and them by Applicable Laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon reasonable request, furnish
Lender with proof reasonably satisfactory to Lender indicating that each
Obligated Party has made such deposits, except to the extent that the validity
of such withholding taxes shall be the subject of a Permitted Protest.
 
6.6.         Insurance.  At Borrower’s expense, maintain insurance respecting
its tangible property wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons of similar size and location engaged in the same or similar
businesses and operating in the same or similar locations.  Each Obligated Party
also shall maintain business and public liability insurance and insurance
against larceny, embezzlement and criminal misappropriation. All such policies
of insurance shall be in such amounts as are usually insured by similarly
situated companies and with financially sound and reputable insurance
companies.  Each Obligated Party shall deliver certificates of all such policies
to Lender with a satisfactory lender’s loss payable endorsement naming Lender as
sole lender loss payee or additional insured, as appropriate.  Each policy of
insurance or endorsement shall contain a clause requiring the
 
 
51

--------------------------------------------------------------------------------

 
 
insurer to give not less than 30 days prior written notice to Lender in the
event of cancellation of the policy for any reason whatsoever.
 
6.7.         Location of Books and Equipment.  Keep its Books and Equipment
consisting of computers and servers only at the locations identified (i) on
Schedule 5.3 or (ii) in the case of Equipment consisting of computers and
servers, in a notice to Lender; provided, however, that Borrower may amend
Schedule 5.3 or, in the case of Equipment consisting of computers and servers,
such notice, so long as such amendment occurs by written notice to Lender not
less than 15 days prior to the date on which any Books or Equipment consisting
of computers and servers of any Obligated Party is moved to such new location,
so long as such new location is within the continental United States, and so
long as, at the time of such written notification, the applicable Obligated
Party provides any financing statements necessary to perfect and continue
perfected the Lender’s Liens on such assets.
 
6.8.         Leases.  Cause each Obligated Party to pay when due (subject to any
right of offset or similar right set forth in such lease agreements) all rents
and other amounts payable under any lease agreement with respect to leased
premises where any material agreements and related Books and documents are
located.
 
6.9.         [Intentionally Deleted].
 
6.10.       Existence.  At all times preserve and keep in full force and effect
(a) each Obligated Party’s valid existence and good standing in the jurisdiction
of organization specified on Schedule 5.4(a) and in each jurisdiction in which
the failure of such Obligated Party to be in good standing could reasonably be
expected to result in a Material Adverse Change and (b) any rights and
franchises material to each Obligated Party’s business the failure or loss of
which could reasonably be expected to result in a Material Adverse
Change.  Borrower acknowledges that Lender is entering into the Loan Documents
in reliance upon each Obligated Party’s identity as a separate legal entity from
each of its Affiliates.  From and after the Closing Date, each Obligated Party
shall conduct its own business in its own name and take all reasonable steps,
including, without limitation, all steps that Lender may from time to time
reasonably request, to maintain each Obligated Party’s identity and existence as
a separate legal entity and to make it manifest to third parties that each
Obligated Party is an entity with assets and liabilities distinct from those of
its Affiliates and not an operating division of any Affiliate.
 
6.11.       Environment.
 
(a)           Comply with Environmental Laws except for such failures to comply
as could not reasonably be expected to result in a Material Adverse Change;
 
(b)           promptly notify Lender of any release of a Hazardous Material in
any reportable quantity from or onto property owned or operated by any Obligated
Party and take any Remedial Actions required to abate said release or otherwise
to come into compliance with applicable Environmental Law except for such
releases as could not reasonably be expected to result in a Material Adverse
Change; and
 
 
52

--------------------------------------------------------------------------------

 
 
(c)           promptly provide Lender with written notice within 10 days of the
receipt of any of the following: (i) notice that an Environmental Lien has been
filed against any of the real or personal property of any Obligated Party, (ii)
commencement of any Environmental Action or notice that an Environmental Action
will be filed against any Obligated Party, and (iii) notice of a violation,
citation, or other administrative order which reasonably could be expected to
result in a Material Adverse Change.
 
6.12.       Disclosure Updates.  (a) Promptly and in no event later than 5
Business Days after any Responsible Officer obtains actual knowledge thereof,
notify Lender if any written information, exhibit, or report furnished to Lender
contained any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made, and (b) correct any defect or error
that may be discovered therein or in any Loan Document or in the execution,
acknowledgement, filing, or recordation thereof, (i) in the case of any written
information, exhibit, or report filed with the SEC or any other Governmental
Authority, within the time period required under Applicable Law for such
correction and (ii) in the case of any written information, exhibit, or report
or any Loan Document not publicly filed, promptly and in no event later than 5
Business Days after any Responsible Officer obtains actual knowledge of such
defect or error.  The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.
 
6.13.       Due Diligence.  Cooperate fully with Lender in connection with
Lender’s due diligence, from time to time, with respect to property proposed by
each Obligated Party as Collateral.  Subject to the limitations on Lender’s
inspection rights under Section 4.7, (a) Borrower will (i) provide Lender with
access to such information, files, Records and other information respecting
Collateral as Lender may reasonably request and (ii) make its officers available
to meet with Lender to discuss and review such information and matters in
respect of the Obligated Parties’ business as Lender may reasonably request and
(b) Lender shall be entitled to procure such appraisals, opinions, lien search
reports, tax filing reports, title reports, evaluations or other reports,
certifications or information as it may reasonably require in connection with
its evaluation or re-evaluation of any Collateral.
 
6.14.       Compliance with Laws.  Comply, and cause each Obligated Party to
comply, with all Applicable Laws applicable to it or its property, except in
such instances in which the failure to comply therewith could not reasonably be
expected to result in a Material Adverse Change.
 
6.15.       Post Closing Covenants.
 
(a)           As soon as practicable following the applicable date specified
therefor in the Gold Peak Settlement Agreement (or such earlier date as such
evidence shall be available), Borrower shall deliver to Lender evidence, in form
and substance reasonably satisfactory to Lender, that:
 
 
53

--------------------------------------------------------------------------------

 
 
(i)           each judgment filed against an Obligated Party in connection with
the Gold Peak Litigation has been released or withdrawn in each jurisdiction in
which it had been filed, including, without limitation, judgment no. 002996995
filed in New York County;
 
(ii)           full and mutual releases with respect to the Gold Peak Litigation
have been executed and delivered between the Obligated Parties, on the one hand,
and the plaintiff in the Gold Peak Litigation, on the other hand; and
 
(iii)           a satisfaction of judgment with respect to the Gold Peak
Litigation has been filed with the Douglas County District Court, Colorado.
 
(b)           Borrower shall use commercially reasonable efforts to deliver to
Lender, within 45 days following the Closing Date, fully executed Control
Agreements with respect to any Deposit Accounts (other than Excluded Deposit
Accounts) with balances of $1,000,000 or more individually or in the aggregate
held by Borrower located at any financial institution other than CONA; provided
that if such Control Agreements cannot be obtained after using commercially
reasonable efforts, the aggregate balance maintained in any such Deposit Account
shall not exceed $1,000,000 and Section 2.10 shall apply in all respects.
 
7.
NEGATIVE COVENANTS

 
Borrower and Parent covenant and agree that, until termination of this Agreement
and payment in full of the Obligations, neither Borrower nor Parent will, nor
will they permit any Obligated Party to, do any of the following:
 
7.1.         Indebtedness.  Create, incur, assume, suffer to exist, permit,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Indebtedness, except:
 
(a)           Indebtedness evidenced by this Agreement and the other Loan
Documents;
 
(b)           Indebtedness set forth on Schedule 5.16;
 
(c)           Permitted Purchase Money Indebtedness;
 
(d)           refinancings, renewals, or extensions of Indebtedness permitted
under clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith); provided, that (i) the terms and
conditions of such refinancings, renewals, or extensions do not, in Lender’s
Permitted Discretion, materially impair the prospects of repayment of the
Obligations by any Obligated Party or materially impair any Obligated Party’s
creditworthiness, (ii) such refinancings, renewals, or extensions do not result
in an increase in the principal amount of, or interest rate with respect to, the
Indebtedness so refinanced, renewed, or extended, (iii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of
 
 
54

--------------------------------------------------------------------------------

 
 
the Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions that are materially more burdensome or restrictive to any Obligated
Party, (iv) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to Lender as
those that were applicable to the refinanced, renewed, or extended Indebtedness,
and (v) the Indebtedness that is refinanced, renewed, or extended is without
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended; and
 
(e)           Guarantees permitted under Section 7.6;
 
(f)           Obligations under interest rate Hedging Agreements entered into
for hedging (rather than speculative) purposes;
 
(g)           Indebtedness (i) of Borrower owing to any Obligated Party or (ii)
of any Subsidiary of Borrower or Parent owing to any Obligated Party; provided
that (A) the payment obligations with respect to Indebtedness described in
sub-clause (g)(i) shall be subordinated to the payment of the Obligations, (B) a
Lien on all such intercompany Indebtedness described in this clause (g) shall
have been granted to the Lender and (C) such intercompany Indebtedness described
in this clause (g) shall be evidenced by a promissory note or other instrument
in form and substance reasonably acceptable to the Lender, and such promissory
note or instrument shall have been pledged and delivered to the Lender;
 
(h)           (A) contingent liabilities in respect of any indemnification,
adjustment of purchase price, earn-out, non-compete, consulting, deferred
compensation and similar obligations of Parent, Borrower and any other Obligated
Parties incurred in connection with Permitted Acquisitions and Asset
Dispositions and (B) Indebtedness incurred by Parent, Borrower or other
Obligated Parties in a Permitted Acquisition or Asset Dispositions under
agreements providing for earn-outs or the adjustment of the purchase price or
similar adjustments;
 
(i)           Indebtedness of a Person whose Equity Interests or assets are
acquired in a Permitted Acquisition which is acquired or assumed by Borrower or
any other Obligated Party provided that (A) such Indebtedness was not incurred
in connection with, or in anticipation of, such Permitted Acquisition and (B)
such Indebtedness (other than Purchase Money Indebtedness and Capitalized Lease
Obligations) does not constitute indebtedness for borrowed money;
 
(j)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided that (A) such
Indebtedness (other than credit or purchase cards) is extinguished within three
(3) Business Days of its incurrence and (B)
 
 
55

--------------------------------------------------------------------------------

 
 
such Indebtedness in respect of credit or purchase cards is extinguished within
60 days from its incurrence;
 
(k)           Indebtedness representing deferred compensation to employees of
Borrower and any other Obligated Party;
 
(l)           contingent (but not matured) reimbursement, indemnification or
similar obligations (including any arising by right of subrogation) of one or
more Group Companies in respect of performance, payment, surety, customs, stay
or appeal bonds, performance and completion guaranties or similar instruments,
in each case incurred in the ordinary course of business and consistent with
past practice, for the benefit of one or more Group Companies; and
 
(m)           additional Indebtedness in an aggregate principal amount not to
exceed $500,000 at any time outstanding.
 
7.2.         Liens.  Create, incur, assume, suffer or permit to exist, directly
or indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(d) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).
 
7.3.         Restrictions on Fundamental Changes.
 
(a)           Enter into any merger, consolidation, recapitalization or
reorganization with or into any other Person, reclassify its Equity Interests,
or acquire all or a substantial portion of the assets or Equity Interests of any
Person or permit any other Person to consolidate with or merge with it; provided
that Parent, Borrower and any Obligated Party may enter into Permitted
Acquisitions.
 
(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution).
 
(c)           Convey, sell, lease, license, assign, transfer, or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its assets.
 
7.4.         Disposal of Assets.  Convey, sell, lease, license, assign,
transfer, or otherwise dispose of any portion of such Obligated Party’s assets
valued at greater than $500,000 in the aggregate during any twelve month period,
other than:
 
(a)           collateral assignments in favor of Lender to the extent required
under this Agreement or any other Loan Document;
 
(b)           Borrower and the other Obligated Parties may dispose of obsolete
worn out or surplus property in the ordinary course of business;
 
 
56

--------------------------------------------------------------------------------

 
 
(c)           Borrower and the other Obligated Parties may sell or otherwise
dispose of assets in transactions that do not constitute Asset Dispositions;
provided that the aggregate value of assets disposed of in such transactions
shall not exceed $200,000 during any twelve month period.
 
7.5.         Change Name.  Change any Obligated Party’s, FEIN, corporate
structure, state of incorporation or identity, or add any new fictitious name;
provided however, that any Obligated Party may change its name upon at least 30
days’ prior written notice to Lender of such change and so long as, at the time
of such written notification, such Obligated Party provides any financing
statements or fixture filings necessary to perfect and continue perfected the
Lender’s Liens.
 
7.6.         Guarantee.  Guarantee or otherwise become in any way liable with
respect to greater than $500,000 of the obligations of any other Person except
(i) by endorsement of instruments or items of payment for deposit to the account
of such Obligated Party in the ordinary course of business or which are
transmitted or turned over to Lender, (ii) any Guaranty in favor of Lender and
(iii) any Guaranty in favor of a non-Guarantor Subsidiary up to an amount not to
exceed $500,000.
 
7.7.         Nature of Business.  Engage, directly or indirectly, in any line of
business or activity other than providing real estate market information and
analytical tools to its customers, and other reasonably related extensions of
such business.
 
7.8.         Prepayments and Amendments.  Except in connection with a
refinancing permitted by Section 7.1(d) or a Restricted Payment permitted by
Section 7.10,
 
(a)           Pay, prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Obligated Party, other than the Obligations in accordance
with this Agreement, or
 
(b)           Directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness except as
allowed by Section 7.1(d).
 
7.9.         [Intentionally Deleted].
 
7.10.       Restricted Payments.  Make any Restricted Payment; provided that the
Obligated Parties shall be permitted to make Restricted Payments:
 
(a)           in order to enable Parent to (i) redeem, repurchase or net cash
settle any or all restricted stock units, stock, stock options or warrants or
other forms of equity awards that are outstanding as of the date of this
Agreement or may be granted or issued from time to time to officers, employees,
directors or other parties under Parent’s equity plan as in existence as of the
date of this Agreement or as amended, replaced or created in the future and (ii)
make payments (A) in respect of taxes due by Parent or its Subsidiaries or (B)
on behalf of its officers, employees, directors or other parties in respect of
taxes due,
 
 
57

--------------------------------------------------------------------------------

 
 
in each case in connection with such redemption, repurchase and net cash
settlement of restricted stock units, stock, stock options, warrants or other
form of equity award;
 
(b)           in an amount necessary to permit Parent to pay (i) reasonable and
customary corporate and operating expenses (including reasonable out-of-pocket
expenses for legal, administrative and accounting services provided by third
parties, and compensation, benefits and other amounts payable to officers,
employees, directors and managers in connection with their employment in the
ordinary course of business and (ii) franchise fees and similar taxes and fees
required to maintain its corporate existence; and
 
(c)           (i) pursuant to a regularly planned dividend schedule as
determined by the Board of Directors of such Obligated Party; (ii) in order to
enable the Obligated Parties to redeem or repurchase Equity Interests from
holders of such Equity Interests; and (iii) otherwise for any purpose, so long
as, in each case of (i), (ii) and (iii), (x) Borrower and Parent  are in
compliance with the covenants contained in Section 7.19 for the applicable four
fiscal quarter period immediately preceding the payment of such dividend or
distribution, giving pro forma effect to the payment of such dividend or
distribution as if such payment was made on the first day of such period, and
(y) within five (5) Business Days prior to making any such dividend or
distribution a Responsible Officer of such Obligated Party shall deliver a
certificate to Lender certifying (and containing calculations demonstrating)
such compliance.
 
7.11.       Formation of Subsidiaries.  Form or acquire any new Subsidiary of
any Obligated Party without (a) causing such new Subsidiary to become, at
Lender’s option, a Borrower or Guarantor hereunder and providing to Lender such
security documents (including mortgages with respect to any Real Property of
such new Subsidiary), as well as appropriate financing statements (and with
respect to all property subject to a mortgage, fixture filings), all in form and
substance reasonably satisfactory to Lender (including being sufficient to grant
Lender a first priority Lien (subject to Permitted Liens) in and to the assets
of such newly formed or acquired Subsidiary), (b) providing to Lender a pledge
agreement and appropriate certificates and powers or financing statements,
hypothecating all of the direct or beneficial ownership interest in such new
Subsidiary, in form and substance reasonably satisfactory to Lender, and (c)
providing to Lender all other documentation, including one or more opinions of
counsel reasonably satisfactory to Lender, if requested by Lender, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all property subject to a
mortgage).  Any document, agreement, or instrument executed or issued pursuant
to this Section 7.11 shall be a Loan Document.
 
7.12.       Accounting Methods.  Without Lender’s approval, which shall not be
unreasonably withheld, materially modify or change, or permit any Obligated
Party to materially modify or change, its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of the Obligated Parties’ accounting
 
 
58

--------------------------------------------------------------------------------

 
 
records, without said accounting firm or service bureau agreeing to provide
Lender information regarding the Collateral or the Obligated Parties’ financial
condition; provided that all modifications to any Obligated Party’s method of
accounting shall be consistent with GAAP; provided, further, that if at any time
the SEC permits or requires U.S. domiciled companies subject to the reporting
requirements of the Exchange Act to use IFRS in lieu of GAAP for financial
reporting purposes, Borrower may elect by written notice to the Lender to so use
IFRS in lieu of GAAP and, upon any such notice, references herein to GAAP shall
thereafter be construed to mean (a) for periods beginning on and after the date
specified in such notice, IFRS as in effect from time to time; provided,
however, that in respect of the treatment of operating leases and Capital Leases
for financial reporting purposes, such accounting terms shall be defined and
treated in accordance with GAAP as applied in preparation of the audited
financial statements of the Borrower for the fiscal year ended December 31, 2011
and (b) for prior periods, GAAP as defined in the definition thereof.
 
7.13.       Investments.  Except for Permitted Investments, directly or
indirectly, form or acquire any Subsidiaries or make or acquire any other
Investment or incur any liabilities (including contingent obligations) for or in
connection with any Investment.
 
7.14.       Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of any Obligated Party except
for transactions that are in the ordinary course of an Obligated Party’s
business and that are no less favorable to such Obligated Party, as applicable,
than a comparable arm’s length transaction with a non-Affiliate; provided that
the foregoing restriction shall not apply to:
 
(a)           any transaction between or among the Obligated Parties that are
expressly permitted under the terms and provisions of this Agreement;
 
(b)           payments or other transactions between the Obligated Parties and
any future, present or former employee, officer, director, manager or consultant
(or their respective estates), in each case pursuant to any employment
agreements, stock option plans and other compensatory arrangements with any such
employees, directors, managers or consultants that are, in each case, approved
by the Obligated Parties in the good faith exercise of its reasonable business
judgment; or
 
(c)           any transaction with any Affiliate of any Obligated Party
involving aggregate consideration not in excess of $500,000 per annum.
 
7.15.       [Intentionally Deleted].
 
7.16.       Use of Proceeds.  Use the proceeds of the Advances for any purpose
other than (i) for Borrower’s general corporate purposes, (ii) to provide for
ongoing working capital in the ordinary course of Borrower’s business and (iii)
to reimburse drawings under Standby Letters of Credit.
 
7.17.       Change in Location of Chief Executive Office, Books and Records;
Bailees.  Relocate, or permit any Obligated Party to relocate, its chief
executive office, its Books and Records or a substantial portion of any other
Collateral to a new location without providing
 
 
59

--------------------------------------------------------------------------------

 
 
15 days prior written notification thereof to Lender and so long as, at the time
of such written notification, the relevant Obligated Party provides any
financing statements or other filings necessary to perfect and continue
perfected the Lender’s Liens.  The Books of each Obligated Party shall not at
any time now or hereafter be stored with a bailee, warehouseman, or similar
party without Lender’s prior written consent.
 
7.18.       [Intentionally Deleted].
 
7.19.       Financial Covenants.  Fail to maintain or achieve, for Parent on a
consolidated basis:
 
(a)           Minimum Adjusted EBITDA.  Adjusted EBITDA, as of the last day of
each fiscal quarter for the four fiscal quarters then ending, of at least
$6,000,000.
 
(b)           Fixed Charge Coverage Ratio.  A Fixed Charge Coverage Ratio, as of
the last day of each fiscal year for the four fiscal quarters then ending
(commencing with the fiscal year ending December 31, 2012), of not less than
1.15 to 1.00.
 
8.
EVENTS OF DEFAULT

 
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
 
8.1.         If Borrower fails to pay (i) when due and payable, or when declared
due and payable, all or any portion of the principal of any Advance or Letter of
Credit or (ii) within 3 Business Days after the same becomes due, any of the
other Obligations (whether of interest (including any interest which, but for
the provisions of the Bankruptcy Code, would have accrued on such amounts), fees
and charges due the Lender, reimbursement of Lender Expenses, or other amounts
constituting Obligations);
 
8.2.         If Borrower fails to comply with (a) the requirements of Sections
6.2, 6.4, 6.15 or Article 7, or (b) any other term, provision, condition,
covenant, or agreement contained in this Agreement or in any of the other Loan
Documents and such noncompliance continues for a period of 20 days;
 
8.3.         If any material portion of any Obligated Party’s or its
Subsidiaries’ assets is attached, seized, subjected to a writ or distress
warrant, levied upon, or comes into the possession of any third Person;
 
8.4.         If an Insolvency Proceeding is commenced by an Obligated Party or
any of its Subsidiaries;
 
8.5.         If an Insolvency Proceeding is commenced against an Obligated Party
or any of its Subsidiaries, and any of the following events occur: (a) such
Obligated Party or such Subsidiary consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted; provided, however, that, during the
pendency of such period, Lender shall be relieved of its
 
 
60

--------------------------------------------------------------------------------

 
 
obligations to extend credit hereunder, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 30 calendar days of the date of
the filing thereof; provided, however, that, during the pendency of such period,
Lender shall be relieved of any obligations to extend credit hereunder, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Obligated Party or any of its Subsidiaries, or
(e) an order for relief shall have been entered therein;
 
8.6.         If any Obligated Party or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;
 
8.7.         If a notice of Lien, levy, or assessment is filed of record with
respect to any assets of an Obligated Party or any of its Subsidiaries by any
Governmental Authority, or if any taxes or debts owing at any time hereafter to
any one or more of such entities becomes a Lien, whether choate or otherwise,
upon any of assets of an Obligated Party or its Subsidiaries and the same is not
paid before such payment is delinquent and, unless such Person has taken action
to commence foreclosure or enforcement of such Lien, such Lien shall not have
been released within 30 days;
 
8.8.         If a judgment or other claim in an aggregate amount in excess of
$250,000 becomes a Lien or encumbrance upon any portion of the Collateral or
Parent’s assets, and such judgment or claim has not been vacated or dismissed
within 30 days;
 
8.9.         If there is an event of default beyond any applicable notice and
grace period with respect to (a) any Indebtedness (other than the Obligations)
owing by any Obligated Party, or (b) any other material agreement (other than
the Loan Documents) to which an Obligated Party is a party and such default (x)
occurs at the final maturity of the obligations thereunder, or (y) results in a
right by the other party thereto, irrespective of whether exercised, to
accelerate the maturity of such Obligated Party’s obligations thereunder, to
terminate such agreement, or to refuse to renew such agreement pursuant to an
automatic renewal right therein;
 
8.10.       If any Obligated Party makes any payment on account of Indebtedness
that has been contractually subordinated in right of payment to the payment of
the Obligations, except to the extent such payment is permitted by the terms of
the subordination provisions applicable to such Indebtedness;
 
8.11.       If any misstatement or misrepresentation exists, in any material
respect, now or hereafter in any warranty, representation, statement, or Record
made to the Lender by an Obligated Party, its Subsidiaries or any officer,
employee, agent, or director of an Obligated Party or any of its Subsidiaries;
 
8.12.       If this Agreement or any other Loan Document that purports to create
a Lien, shall, for any reason, fail or cease to create a valid and perfected
and, except to the extent permitted by the terms hereof or thereof, first
priority Lien on or security interest in the Collateral covered hereby or
thereby;
 
 
61

--------------------------------------------------------------------------------

 
 
8.13.       Any provision of any Loan Document, which would reasonably be
expected to impact on the practical realization of the benefits of Lender’s
rights and remedies under the Loan Documents, shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by any Obligated Party or any Affiliate of any Obligated Party, or
a proceeding shall be commenced by any Obligated Party or any Affiliate of any
Obligated Party, or by any Governmental Authority having jurisdiction over any
Obligated Party, seeking to establish the invalidity or unenforceability
thereof, or an Obligated Party, or any Affiliate of any Obligated Party shall
deny that any Obligated Party has any liability or obligation purported to be
created under any Loan Document; or
 
8.14.       The occurrence of a Change of Control.
 
9.
LENDER’S RIGHTS AND REMEDIES

 
9.1.         Rights and Remedies.  Upon the occurrence, and during the
continuation, of an Event of Default, Lender in its discretion may do any one or
more of the following, all of which are authorized by Borrower:
 
(a)           Declare all or any portion of the Obligations, whether evidenced
by this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;
 
(b)           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrower and the Lender;
 
(c)           Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender, but without affecting any of
the Lender’s Liens in the Collateral and without affecting the Obligations;
 
(d)           At any time following Lender’s acceleration of the Obligations,
settle or adjust disputes and claims on Accounts, other General Intangibles or
Negotiable Collateral of any Obligated Party directly with Account Debtors and
other obligors thereon for amounts and upon terms which Lender reasonably
considers advisable, and in such cases, Lender will credit Borrower’s Loan
Account with only the net amounts received by Lender in payment thereof after
deducting all Lender Expenses incurred or expended in connection therewith;
 
(e)           Without notice to or demand upon the applicable Obligated Party,
make such payments and do such acts as Lender considers necessary or reasonable
to protect its security interests in the Collateral.  Borrower agrees to
assemble the Collateral if Lender so requires by written notice, and to make the
Collateral available to Lender at a place that Lender may designate which is
reasonably convenient to both parties.  Borrower authorizes Lender to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay all expenses incurred in connection
therewith and to charge Borrower’s Loan Account therefor (with notice of such
charge delivered to Borrower).  At any time following Lender’s acceleration of
the
 
 
62

--------------------------------------------------------------------------------

 
 
Obligations, with respect to any of Borrower’s owned or leased premises,
Borrower hereby grants Lender a license to enter into possession of such
premises and to occupy the same, without charge, in each case in order to
exercise Lender’s rights or remedies provided herein, at law, in equity, or
otherwise;
 
(f)           Without notice to the applicable Obligated Party (such notice
being expressly waived), apply any Obligated Party’s property held by Lender or
Issuer and their Affiliates to reduce the Obligations;
 
(g)           Hold, as cash collateral, any and all balances and deposits of any
Obligated Party held by Lender, and any amounts received in the Deposit Accounts
of any Obligated Party, to secure the full and final repayment of all of the
Obligations;
 
(h)           Maintain, repair, prepare for sale, advertise for sale and sell
(in the manner provided for herein) the Collateral;
 
(i)           At any time following Lender’s acceleration of the Obligations,
for the purposes of enabling Lender to exercise the rights and remedies set
forth in this Section 9, Borrower hereby grants to Lender a non-exclusive
license or other right to use, without charge, Borrower’s labels, Patents,
Copyrights, trade secrets, trade names, Trademarks, service marks, and
advertising matter, or any property of a similar nature, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof
 
(j)           Sell the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Lender determines
is commercially reasonable; provided that the Collateral need not be present at
any such sale and provided further that:
 
(i)           except in those circumstances where no notice is required under
the Code, Lender shall give notice of the disposition of the Collateral as
follows:
 
(1)           Lender shall give Borrower a notice in writing of the time and
place of public sale, or, if the sale is a private sale or some other
disposition other than a public sale is to be made of the Collateral, then the
time on or after which the private sale or other disposition is to be made; and
 
(2)           the notice shall be personally delivered or mailed, postage
prepaid, to Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; provided that no notice
needs to be given prior to the disposition of any portion of the Collateral that
is perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market.
 
(ii)           Any excess that exists after disposition of the Collateral will
be returned, without interest and subject to the rights of third Persons, by
Lender to Borrower.
 
 
63

--------------------------------------------------------------------------------

 
 
(k)           Lender may credit bid and purchase at any public sale;
 
(l)            Lender may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Collateral or to operate same and, to
the maximum extent permitted by Applicable Law, may seek the appointment of such
a receiver without the requirement of prior notice or a hearing; and
 
(m)          The Lender shall have all other rights and remedies available at
law or in equity or pursuant to any other Loan Document.
 
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender, Lender’s obligation to extend credit hereunder shall terminate
and the Obligations then outstanding, together with all accrued and unpaid
interest thereon and all fees and all other amounts due under this Agreement and
the other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.
 
9.2.         Remedies Cumulative.  The rights and remedies of the Lender under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  The Lender shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender of one right or remedy shall be deemed an election, and
no waiver by the Lender of any Event of Default shall be deemed a continuing
waiver.  No delay by the Lender shall constitute a waiver, election, or
acquiescence by it.
 
10.
TAXES AND EXPENSES

 
If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Lender, in its Permitted Discretion and upon
provision of prior or subsequent notice to Borrower, may do any or all of the
following: (a) make payment of the same or any part thereof or (b) in the case
of the failure to comply with Section 6.6, obtain and maintain insurance
policies of the type described in Section 6.6 and take any action with respect
to such policies as Lender deems prudent.  Any such amounts paid by Lender shall
constitute Lender Expenses and any such payments shall not constitute an
agreement by the Lender to make similar payments in the future or a waiver by
the Lender of any Event of Default under this Agreement.  Lender need not
inquire as to, or contest the validity of, any such expense, tax, or Lien and
the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.  Notwithstanding
the foregoing, Borrower may contest in good faith the obligation of Borrower to
pay any such monies due to third Persons, provided that Borrower has established
adequate reserves or that an accrual has been established in accordance with
GAAP.
 
 
64

--------------------------------------------------------------------------------

 
 
11.
WAIVERS; INDEMNIFICATION

 
11.1.       Demand; Protest.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, Chattel Paper, and guarantees at any time held by the
Lender on which Borrower may in any way be liable.
 
11.2.       The Lender’s Non-Liability for Collateral.  Borrower hereby agrees
that: (a) so long as Lender complies with its obligations, if any, under the
Code, the Lender shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, or for any act or failure to act with
respect to the Collateral or for any loss or damage thereto (other than failure
to exercise reasonable care in custody of promissory notes, security agreements
delivered to Lender by Borrower under this Agreement), or for any diminution in
the value thereof, (ii) any loss or damage thereto occurring or arising in any
manner or fashion from any cause, (iii) any diminution in the value thereof, or
(iv) any act or default of any carrier, warehouseman, bailee, forwarding agency,
or other Person, and (b) all risk of loss, damage, or destruction of the
Collateral shall be borne by Borrower.  In the case of any Negotiable
Collateral, Lender shall have no duty or obligation to preserve rights against
prior parties.  The Obligations shall not be affected by any failure of Lender
to take any steps to perfect its security interests or to collect or realize
upon the Collateral, nor shall loss of or damage to the Collateral release
Borrower from any of the Obligations.
 
11.3.       Indemnification.  Borrower shall pay, indemnify, defend, and hold
the Lender-Related Persons, the Lender-Related Persons with respect to each
Lender, each Participant, and each of their respective officers, directors,
partners, employees, agents, and attorneys-in-fact (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by Applicable Law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, and damages, and all reasonable attorneys fees and disbursements
and other reasonable costs and expenses actually incurred in connection
therewith (as and when they are incurred and irrespective of whether suit is
brought), at any time asserted against, imposed upon, or incurred by any of them
(a) in connection with or as a result of or related to the execution, delivery,
enforcement, performance, or administration of this Agreement, any of the other
Loan Documents, or the transactions contemplated hereby or thereby, (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event or circumstance in any manner related
thereto and (c) arising from or in connection with any act or omission by
Borrower (all the foregoing, collectively, the “Indemnified Liabilities”).  The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence, willful misconduct or material breach of
such Indemnified Person.  This provision shall survive the termination of this
Agreement and the repayment of the Obligations.  If any Indemnified Person makes
any payment to any other Indemnified Person with respect to an Indemnified
Liability as to
 
 
65

--------------------------------------------------------------------------------

 
 
which Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART WERE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.
 
12.
NOTICES

 
Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Lender to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Lender, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Lender, as the case may
be, at its address set forth below:
 
 
If to Borrower:
Reis Services, LLC

530 5th Avenue, 5th Floor
New York, NY 10036
Attention:              Mark P. Cantaluppi
Facsimile:               (212) 421-7442
E-Mail:                    Mark.Cantaluppi@reis.com


 
with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza
New York, NY 10004
Attention:               Viktor Okasmaa
Facsimile:                (212) 859-4000
E-Mail:                     Viktor.Okasmaa@friedfrank.com


 
If to Lender:
Capital One, National Association

1001 Avenue of the Americas, 2nd Floor
New York, New York 10018
Attention:                Marc Einerman
Facsimile:                 (212) 764-8325
E-Mail:                      Marc.Einerman@capitalone.com


 
with a copy to:
Hahn & Hessen LLP

488 Madison Avenue
New York, New York 10022
Attention:                Daniel J. Krauss
Facsimile:                 (212) 478-7400
E-Mail:                      DKrauss@hahnhessen.com
 
 
66

--------------------------------------------------------------------------------

 
 
Lender and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 12, other
than notices by Lender in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Borrower acknowledges and agrees that notices sent by
Lender in connection with the exercise of enforcement rights against Collateral
under the provisions of the Code shall be deemed sent when deposited in the mail
or personally delivered, or, where permitted by Applicable Law, transmitted by
telefacsimile or any other method set forth above.  Each notice, demand and
report sent by a party by electronic transmission shall be effective as a
notice, demand or report from such party.
 
13.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

 
13.1         THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE OR PERMIT THE LAWS OF ANY OTHER JURISDICTION TO APPLY.
 
13.2         THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY OTHER
FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND
APPELLATE COURTS FROM ANY THEREOF, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER AND
THE LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13.2.
 
13.3         BORROWER AND THE LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  BORROWER AND THE LENDER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND
 
 
67

--------------------------------------------------------------------------------

 
 
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
14.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

 
14.1.       Assignments and Participations.
 
(a)           Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations and the other rights and obligations of Lender hereunder and
under the other Loan Documents; provided, however, that the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (1) an Event of Default has occurred and is continuing, or (2)
such assignment is to a Lender or an Affiliate of a Lender; provided, further,
that Borrower may continue to deal solely and directly with Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower by Lender
and the Assignee, and (ii) Lender and its Assignee have delivered to Borrower an
appropriate assignment and acceptance.  Anything contained herein to the
contrary notwithstanding, (X) the Assignee need not be an Eligible Transferee if
such assignment is in connection with any merger, consolidation, sale, transfer,
or other disposition of all or any substantial portion of the business or loan
portfolio of the assigning Lender, (Y) such assignment shall be made at no cost
to Borrower and shall not result in any additional reporting or other
requirements for Borrower, and (Z) shall not result in Borrower reporting to
more than a single Lender entity.
 
(b)           From and after the date that Lender provides Borrower with such
written notice and executed assignment and acceptance (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such assignment and
acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such assignment and acceptance, relinquish its rights (except with respect to
Section 11.3 hereof) and be released from any future obligations under this
Agreement (and in the case of an assignment and acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto), and such assignment shall effect a novation between
Borrower and the Assignee.
 
(c)           Immediately upon Borrower’s receipt of such fully executed
assignment and acceptance, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the rights and duties of Lender arising
therefrom.
 
(d)           Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of Lender (a
“Participant”)
 
 
68

--------------------------------------------------------------------------------

 
 
participating interests in the Obligations and the other rights and interests of
Lender hereunder and under the other Loan Documents; provided, however, that (i)
the Lender shall remain the “Lender” for all purposes of this Agreement and the
other Loan Documents and the Participant receiving the participating interest in
the Obligations and the other rights and interests of the Lender hereunder shall
not constitute a “Lender” hereunder or under the other Loan Documents and the
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrower and the Lender shall continue to deal solely and directly with
each other in connection with the Lender’s rights and obligations under this
Agreement and the other Loan Documents and such sale shall not increase
Borrower’s reporting requirements or result in additional cost or expense to
Borrower, (iv) Lender shall not transfer or grant any participating interest
under which the Participant has the right to approve any amendment to, or any
consent or waiver with respect to, this Agreement or any other Loan Document,
except to the extent such amendment to, or consent or waiver with respect to
this Agreement or of any other Loan Document would (A) extend the final maturity
date of the Obligations hereunder in which such Participant is participating,
(B) reduce the interest rate applicable to the Obligations hereunder in which
such Participant is participating, (C) release all or substantially all of the
Collateral or guaranties (except to the extent expressly provided herein or in
any of the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through Lender, or (E)
change the amount or due dates of scheduled principal repayments or prepayments
or premiums, and (v) all amounts payable by Borrower hereunder shall be
determined as if Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Lender and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to Borrower,
the Collateral, or otherwise in respect of the Obligations.  No Participant
shall have the right to participate directly in the making of decisions by
Lender.
 
(e)           In connection with any such assignment or participation or
proposed assignment or participation, Lender may disclose all documents and
information which it now or hereafter may have relating to any Obligated Party
and its business.
 
(f)           Any other provision in this Agreement notwithstanding, Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S.  Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under Applicable Law.
 
 
69

--------------------------------------------------------------------------------

 
 
14.2.       Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void ab initio.  Lender may assign this Agreement and the other Loan
Documents and its rights and duties hereunder and thereunder pursuant to Section
14.1 and, except as expressly required pursuant to Section 14.1, no consent or
approval by Borrower is required in connection with any such assignment.
 
15.
AMENDMENTS; WAIVERS

 
15.1.       Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements),
and no consent with respect to any departure by Borrower, Parent or any other
Obligated Party therefrom, shall be effective unless the same shall be in
writing and signed by Lender (or upon any assignment of the Obligations and the
other rights and obligations of the initial Lender hereunder and under the other
Loan Documents to one or more Eligible Transferees, by the Lenders then holding
a majority of the sum of all outstanding Advances and the aggregate unused
Revolving Loan Commitment) and Borrower, Parent and such Obligated Party, and
then any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
15.2.       No Waivers; Cumulative Remedies.  No failure by Lender to exercise
any right, remedy, or option under this Agreement or any other Loan Document, or
delay by Lender in exercising the same, will operate as a waiver thereof.  No
waiver by Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Lender on any occasion shall affect or
diminish Lender’s rights thereafter to require strict performance by Borrower of
any provision of this Agreement.  Lender’s rights under this Agreement and the
other Loan Documents will be cumulative and not exclusive of any other right or
remedy that Lender may have.
 
16.
GUARANTY

 
16.1.       Guaranty.  Each Guarantor hereby unconditionally guarantees, as a
primary obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all
Obligations.  Each payment made by any Guarantor pursuant to this Article 16
shall be made in lawful money of the United States in immediately available
funds, (a) without set-off or counterclaim and (b) free and clear of and without
deduction or withholding for or on account of any present and future taxes.
 
16.2.       Waivers.  Each Guarantor hereby absolutely, unconditionally and
irrevocably waives (i) promptness, diligence, notice of acceptance, notice of
presentment of payment and any other notice hereunder, (ii) demand of payment,
protest, notice of dishonor or nonpayment, notice of the present and future
amount of the Obligations and any other notice with respect to the Obligations,
(iii) any requirement that the Lender protect, secure,
 
 
70

--------------------------------------------------------------------------------

 
 
perfect or insure any security interest or Lien or any property subject thereto
or exhaust any right or take any action against any other Guarantor, or any
Person or any Collateral, (iv) any other action, event or precondition to the
enforcement hereof or the performance by each such Guarantor of the Obligations,
(v) all suretyship defenses and (vi) any defense arising by any lack of capacity
or authority or any other defense of Borrower or any other Guarantor or any
notice, demand or defense by reason of cessation from any cause of Obligations
other than payment and performance in full of the Obligations by Borrower or any
other Guarantor and any defense that any other guarantee or security was or was
to be obtained by Lender.
 
16.3.       No Defense.  No invalidity, irregularity, voidableness, voidness or
unenforceability of this Agreement or any other Loan Document or any other
agreement or instrument relating thereto, or of all or any part of the
Obligations or of any collateral security therefor shall affect, impair or be a
defense hereunder.
 
16.4.       Guaranty of Payment.  The Guaranty hereunder is one of payment and
performance, not collection, and the obligations of each Guarantor hereunder are
independent of the Obligations of Borrower, any other Guarantor or any other
Person, and a separate action or actions may be brought and prosecuted against
any Guarantor to enforce the terms and conditions of this Article 16,
irrespective of whether any action is brought against Borrower or any other
Guarantor or other Persons or whether Borrower, any other Guarantor or other
Persons are joined in any such action or actions.  Each Guarantor waives any
right to require that any resort be had by Lender to any security held for
payment of the any Obligations or to any balance of any deposit account or
credit on the books of Lender in favor of Borrower, any other Guarantor or any
other Person.  No election to proceed in one form of action or proceedings, or
against any Person, or on any Obligations, shall constitute a waiver of Lender’s
right to proceed in any other form of action or proceeding or against any other
Person unless Lender has expressed any such right in writing.  Without limiting
the generality of the foregoing, no action or proceeding by Lender against
Borrower, any other Guarantor or any other Person under any document evidencing
or securing indebtedness of Borrower or any other Guarantor to Lender shall
diminish the liability of any Guarantor hereunder, except to the extent Lender
receives actual payment on account of the Obligations by such action or
proceeding, notwithstanding the effect of any such election, action or
proceeding upon the right of subrogation of any Guarantor in respect of
Borrower, any other Guarantor or any other Person.
 
16.5.       Indemnity.  As an original and independent obligation under this
Agreement, each Guarantor shall (a) indemnify the Lender and keep the Lender
indemnified against all costs, losses, expenses and liabilities of whatever kind
resulting from the failure by any party to make due and punctual payment of any
of the Obligations or resulting from any of the Obligations being or becoming
void, voidable, unenforceable or ineffective against Borrower or any other
Guarantor (including, but without limitation, all legal and other costs, charges
and expenses incurred by the Lender  in connection with preserving or enforcing,
or attempting to preserve or enforce, its rights under this Agreement and the
other Loan Documents); and (b) pay on demand the amount of such costs, losses,
expenses
 
 
71

--------------------------------------------------------------------------------

 
 
and liabilities whether or not Lender has attempted to enforce any rights
against Borrower, any other Guarantor or any other Person or otherwise, except
to the extent that any of the foregoing arises out of the gross negligence or
willful misconduct of the party being indemnified as mutually agreed in writing
by the party being indemnified and the applicable Guarantor, or as determined by
a final non-appealable judgment of a court of competent jurisdiction.
 
16.6.       Liabilities Absolute.  The liability of each Guarantor hereunder
shall be absolute, unlimited and unconditional and shall not be subject to any
reduction, limitation, impairment, discharge or termination for any reason,
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any claim, defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity or unenforceability of the Obligations, any other Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor shall not be discharged or impaired, released, limited or
otherwise affected by:
 
(a)           any change in the manner, place or terms of payment or
performance, and/or any change or extension of the time of payment or
performance of, release, renewal or alteration of, or any new agreements
relating to any Obligations, any security therefor, or any liability incurred
directly or indirectly in respect thereof, or any rescission of, or amendment,
waiver or other modification of, or any consent to departure from, this
Agreement or any other Loan Document, including any increase in the Obligations
resulting from the extension of additional credit to Borrower or otherwise;
 
(b)           any sale, exchange, release, surrender, loss, abandonment,
realization upon any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, all or any of the Obligations, and/or any offset
there against, or failure to perfect, or continue the perfection of, any Lien in
any such property, or delay in the perfection of any such Lien, or any amendment
or waiver of or consent to departure from any other guaranty for all or any of
the Obligations;
 
(c)           the failure of the Lender to assert any claim or demand or to
enforce any right or remedy against Borrower or any other Guarantor or any other
Person under the provisions of this Agreement or any other Loan Document or any
other document or instrument executed and delivered in connection herewith or
therewith;
 
(d)           any settlement or compromise of any Obligation, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and any subordination of the payment
of all or any part thereof to the payment of any obligation (whether due or not)
of Borrower or any other Guarantor to creditors of Borrower or any other
Guarantor;
 
(e)           any manner of application of Collateral, or proceeds thereof, to
all or any of the Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Obligations or any other assets of Borrower or
any other Guarantor; and
 
 
72

--------------------------------------------------------------------------------

 
 
(f)           any other agreements or circumstance of any nature whatsoever that
may or might in any manner or to any extent vary the risk of any Guarantor, or
that might otherwise at law or in equity constitute a defense available to, or a
discharge of, the Guaranty hereunder and/or the obligations of any Guarantor, or
a defense to, or discharge of, Borrower, any other Guarantor or any other Person
or party hereto or the Obligations or otherwise with respect to the Advances,
Standby Letters of Credit or other financial accommodations to Borrower pursuant
to this Agreement and/or the other Loan Documents.
 
16.7.       Waiver of Notice.  The Lender shall have the right to do any of the
above without notice to or the consent of any Guarantor and each Guarantor
expressly waives any right to notice of, consent to, knowledge of and
participation in any agreements relating to any of the above or any other
present or future event relating to the Obligations whether under this Agreement
or otherwise or any right to challenge or question any of the above and waives
any defenses of such Guarantor that might arise as a result of such actions.
 
16.8.       Lender’s Discretion.  Lender may at any time and from time to time
(whether prior to or after the revocation or termination of this Agreement)
without the consent of, or notice to, any Guarantor, and without incurring
responsibility to any Guarantor or impairing or releasing the Obligations, apply
any sums by whomsoever paid or howsoever realized to any Obligations regardless
of what Obligations remain unpaid.
 
16.9.       Reinstatement.
 
(a)           The provisions of this Article 16 shall continue to be effective
or be reinstated, as the case may be, if claim is ever made upon the Lender for
repayment or recovery of any amount or amounts received by it in payment or on
account of any of the Obligations and it repays all or part of said amount for
any reason whatsoever, including, without limitation, by reason of any judgment,
decree or order of any court or administrative body having jurisdiction over
such Person or the respective property of each, or any settlement or compromise
of any claim effected by such Person with any such claimant (including Borrower
or other Guarantor); and in such event each Guarantor hereby agrees that any
such judgment, decree, order, settlement or compromise or other circumstances
shall be binding upon each Guarantor, notwithstanding any revocation hereof or
the cancellation of any note or other instrument evidencing any Obligation, and
each Guarantor shall be and remain liable to the Lender for the amount so repaid
or recovered to the same extent as if such amount had never originally been
received by such Person(s).
 
(b)           Lender shall not be required to marshal any assets in favor of any
Guarantor, or against or in payment of any Obligations.
 
(c)           No Guarantor shall be entitled to claim against any present or
future security held by Lender from any Person for the Obligations in priority
to or equally with any claim of Lender, or assert any claim for any liability of
Borrower or any other Guarantor to such Guarantor, in priority to or equally
with claims of Lender for the
 
 
73

--------------------------------------------------------------------------------

 
 
Obligations, and no Guarantor shall be entitled to compete with Lender with
respect to, or to advance any equal or prior claim to any security held by
Lender for the Obligations.
 
(d)           If Borrower or any Guarantor makes any payment to Lender, which
payment is wholly or partly subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to any Person under any
federal or provincial statute or at common law or under equitable principles,
then to the extent of such payment, the Obligation intended to be paid shall be
revived and continued in full force and effect as if the payment had not been
made, and the resulting revived Obligation shall continue to be guaranteed,
uninterrupted, by each Guarantor hereunder.
 
(e)           All present and future monies payable by Borrower to any
Guarantor, whether arising out of a right of subrogation or otherwise, are
assigned to Lender for its benefit and for the ratable benefit of Lender as
security for such Guarantor’s liability to Lender hereunder and are postponed
and subordinated to Lender’s prior right to payment in full of Obligations.  All
monies received by such Guarantor from Borrower or any other Guarantor shall be
held by such Guarantor as agent and trustee for Lender.  This assignment,
postponement and subordination shall only terminate when the Obligations are
paid in full in cash and this Agreement is irrevocably terminated.
 
(f)           Each Borrower and each Guarantor acknowledges this assignment,
postponement and subordination and, except as otherwise set forth herein, agrees
to make no payments to any Guarantor without the prior written consent of
Lender.  Each Borrower and each Guarantor agree to give full effect to the
provisions hereof.
 
16.10.     Action Upon Event of Default.  Upon the occurrence and during the
continuation of any Event of Default, the Lender may, without notice to or
demand upon Borrower, any Guarantor or any other Person, declare any obligations
of any Guarantor under this Article 16 immediately due and payable, and shall be
entitled to enforce the obligations of each Guarantor under this Article
16.  Upon such declaration by the Lender, the Lender is hereby authorized at any
time and from time to time to set off and apply any and all deposits (general or
special, time or demand, provisions or final) at any time held and other
Indebtedness at any time owing by the Lender to or for the credit or the account
of any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing hereunder, whether or not the Lender shall have made any
demand hereunder against Borrower, any other Guarantor or any other Person and
although such obligations may be contingent and unmatured.  The rights of the
Lender hereunder are in addition to other rights and remedies (including other
rights of set-off) which the Lender may have.  Upon such declaration by the
Lender, with respect to any claims (other than those claims referred to in the
immediately preceding paragraph) of any Guarantor against Borrower or any other
Guarantors (the “Claims”), the Lender shall have the full right on the part of
the Lender in its own name or in the name of such Guarantor to collect and
enforce such Claims by legal action, proof of debt in bankruptcy or other
liquidation proceedings, vote in any proceeding for the arrangement of debts at
any time proposed, or otherwise, the Lender and each of its officers being
hereby irrevocably constituted attorneys-in-fact for such Guarantor for the
purpose of such enforcement and for the purpose of endorsing in the
 
 
74

--------------------------------------------------------------------------------

 
 
name of such Guarantor any instrument for the payment of money.  Each Guarantor
will receive as trustee for the Lender and will pay to the Lender forthwith upon
receipt thereof any amounts which such Guarantor may receive from Borrower or
any other Guarantor on account of the Claims.  Each Guarantor agrees that at no
time hereafter will any of the Claims be represented by any notes or other
negotiable instruments or writings, except and in such event they shall either
be made payable to the Lender, or if payable to such Guarantor, shall forthwith
be endorsed by such Guarantor to the Lender.  Each Guarantor agrees that no
payment on account of the Claims or any security interest therein shall be
created, received, accepted or retained during the continuation of any Event of
Default nor shall any financing statement be filed with respect thereto by any
Guarantor.
 
16.11.     Statute of Limitations.  Any acknowledgment or new promise, whether
by payment of principal or interest or otherwise and whether by Borrower or any
other Guarantor or others (including Lender) with respect to any of the
Obligations shall, if the statute of limitations in favor of any Guarantor
against the Lender  shall have commenced to run, toll the running of such
statute of limitations and, if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.
 
16.12.     Interest.  All amounts due, owing and unpaid from time to time by any
Guarantor under this Article 16, to the extent such amounts do not otherwise
include interest accruing on the outstanding Obligations to the date all such
amounts are actually paid by such Guarantor, shall bear interest at the interest
rate per annum then chargeable with respect to Base Rate Loans.
 
16.13.     Guarantor’s Investigation.  Each Guarantor acknowledges receipt of a
copy of each of this Agreement and the other Loan Documents.  Each Guarantor has
made an independent investigation of each Borrower and each other Guarantor and
of the financial condition of each Borrower and each other Guarantor.  The
Lender has not made and does not make any representations or warranties as to
the income, expense, operation, finances or any other matter or thing affecting
Borrower or any other Guarantor nor has Lender made any representations or
warranties as to the amount or nature of the Obligations of Borrower or any
other Guarantor to which this Article 16 applies as specifically herein set
forth, nor has Lender or any officer, agent or employee of Lender or any
representative thereof, made any other oral representations, agreements or
commitments of any kind or nature, and each Guarantor hereby expressly
acknowledges that no such representations or warranties have been made and each
Guarantor expressly disclaims reliance on any such representations or
warranties.
 
16.14.     Termination.  The provisions of this Article 16 shall remain in
effect until the indefeasible payment in full in cash of all Obligations and
irrevocable termination of this Agreement.
 
17.
GENERAL PROVISIONS

 
17.1.       Effectiveness.  This Agreement shall be binding and deemed effective
when executed by each of Borrower, Parent and Lender.
 
 
75

--------------------------------------------------------------------------------

 
 
17.2.       Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.
 
17.3.       Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against Lender or Borrower, whether under
any rule of construction or otherwise.  On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
 
17.4.       Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
17.5.       Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or by electronic mail in portable document format shall be equally
as effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or by electronic mail in portable document format also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.  The foregoing shall apply
to each other Loan Document mutatis mutandis.
 
17.6.       Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by Borrower or any other Obligated Party or the
transfer to Lender of any property should for any reason subsequently be
declared to be void or voidable under Applicable Law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if Lender is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that Lender is required or elects
to repay or restore, and as to all reasonable costs, expenses, and attorneys
fees of Lender related thereto, the liability of Borrower and the other
Obligated Parties automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.
 
17.7.       Integration; Construction of Inconsistent Provisions in Loan
Documents.  This Agreement, together with the other Loan Documents, reflects the
entire understanding of the parties with respect to the transactions
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof.  In the event any provision
of the Loan Documents (other than this Agreement) is inconsistent or conflicts
with the provisions of this Agreement, the provisions of this Agreement shall
govern and prevail.
 
 
76

--------------------------------------------------------------------------------

 
 
17.8.       Patriot Act.  Notice Lender hereby notifies Borrower that pursuant
to the requirements of the Patriot Act (as defined in Section 5.18), Lender is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
Patriot Act.
 
[Signature page to follow.]
 

 
77

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 


 

 
REIS SERVICES, LLC,
a Maryland limited liability company
            By: /s/ Mark P. Cantaluppi     Name: Mark P. Cantaluppi     Title:
Chief Financial Officer                             
REIS, INC.,
a Maryland corporation
            By: /s/ Mark P. Cantaluppi      Name:  Mark P. Cantaluppi     Title:
Chief Financial Officer                    
CAPITAL ONE, NATIONAL ASSOCIATION, a
national banking association,
            By: /s/ Marc Einerman     Name: Marc Einerman     Title: Vice
President  


[Signature Page to Loan and Security Agreement ]
